Exhibit 10.6

LEASE

By and Between

SI 33, LLC,
a California limited liability company

(“Landlord”)

and

Extreme Networks, Inc.,

a Delaware corporation

(“Tenant”)

(6377 San Ignacio Avenue)

 

Dated For Reference Purposes Only:  November 6, 2017

 



 

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.6

TABLE OF CONTENTS

Page

1.

PARTIES:1

2.

PREMISES:1

3.

USE:2

 

A.

Permitted Uses:2

 

B.

Uses Prohibited:3

 

C.

Advertisements and Signs:3

 

D.

Covenants, Conditions and Restrictions:3

 

E.

Sustainability Requirements:4

4.

TERM AND RENTAL:4

 

A.

Term; Base Monthly Rent:4

 

B.

[Intentionally Deleted]5

 

C.

Late Charge:5

5.

SECURITY DEPOSIT:5

 

A.

Amount and Purpose:5

 

B.

Requirements of Letter of Credit:6

6.

CONSTRUCTION:7

 

A.

Landlord’s Work:7

 

B.

Work Allowance:7

 

C.

Construction Related Accessibility Standards Notice:9

7.

ACCEPTANCE OF POSSESSION AND COVENANTS TO SURRENDER:11

 

A.

Delivery of Possession:11

 

B.

Condition Upon Surrender:11

 

C.

Failure to Surrender:12

8.

ALTERATIONS & ADDITIONS:13

 

A.

General Provisions:13

 

B.

Free From Liens:14

 

C.

Compliance With Governmental Regulations:14

 

D.

Insurance Requirements:15

 

E.

Rooftop Equipment Rights:15

9.

MAINTENANCE OF PREMISES:16

 

A.

Landlord’s Obligations:16

 

B.

Tenant’s Obligations:16

 

C.

Obligations Regarding Reimbursable Operating Costs:17

 

D.

Reimbursable Operating Costs:19

 

E.

Tenant’s Allocable Share:21

 

F.

Waiver of Liability:21

10.

INSURANCE:21

 

A.

Tenant’s Use:21

 

B.

Landlord’s Insurance:21

 

C.

Tenant’s Insurance:22

 

D.

Waiver:23

11.

TAXES:23

-i-

 

 

 

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.6

12.

UTILITIES:23

13.

TOXIC WASTE AND ENVIRONMENTAL DAMAGE:24

 

A.

Use of Hazardous Materials:24

 

B.

Tenant’s Indemnity Regarding Hazardous Materials:25

 

C.

Notice of Release or Violation:25

 

D.

Remediation Obligations:26

 

E.

Environmental Monitoring:26

14.

TENANT’S DEFAULT26

 

A.

Events of Default26

 

B.

Remedies:27

 

C.

Right to Re-enter:28

 

D.

Continuation of Lease:28

 

E.

No Termination:28

 

F.

Non-Waiver:28

 

G.

Performance by Landlord:29

 

H.

Habitual Default:29

15.

LANDLORD’S  LIABILITY:29

 

A.

Limitation on Landlord’s Liability:29

 

B.

Limitation on Tenant’s Recourse:30

 

C.

Indemnification of Landlord:30

16.

DESTRUCTION OF PREMISES:30

 

A.

Landlord’s Obligation to Restore:30

 

B.

Limitations on Landlord’s Restoration Obligation:31

17.

CONDEMNATION:32

18.

ASSIGNMENT OR SUBLEASE:32

 

A.

Consent by Landlord:32

 

B.

Assignment or Subletting Consideration:34

 

C.

No Release:34

 

D.

Reorganization of Tenant:34

 

E.

Permitted Transfers35

 

F.

Effect of Default:36

 

G.

Conveyance by Landlord:36

 

H.

Successors and Assigns:36

 

I.

Sublease Requirements:36

19.

OPTION TO EXTEND THE LEASE TERM:37

 

A.

Grant and Exercise of Option:37

 

B.

Determination of Fair Market Rental:37

 

C.

Resolution of a Disagreement over the Fair Market Rental:38

 

D.

Personal to Tenant:38

20.

GENERAL PROVISIONS:38

 

A.

Attorney’s Fees:38

 

B.

Authority of Parties:39

 

C.

Brokers:39

 

D.

Choice of Law:39

 

E.

ARBITRATION OF DISPUTES:39

 

F.

Entire Agreement:40

 

G.

Entry by Landlord:40

 

H.

Estoppel Certificates:41

-ii-

 

 

 

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.6

 

I.

Exhibits:41

 

J.

Interest:41

 

K.

Modifications Required by Lender:41

 

L.

No Presumption Against Drafter:42

 

M.

Notices:42

 

N.

Property Management:42

 

O.

Rent:42

 

P.

Representations:42

 

Q.

Rights and Remedies:42

 

R.

Severability:42

 

S.

Submission of Lease:42

 

T.

Subordination:42

 

U.

Survival of Indemnities:43

 

V.

Time:43

 

W.

Transportation Demand Management Programs:43

 

X.

Waiver of Right to Jury Trial:44

 

Y.

General:44

EXHIBIT “A” – Project Site Plan (Attached)

1

 

-iii-

 

 

 

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.6

Basic Lease Information Sheet

1.

Date of Lease (for reference purposes only):

November 6, 2017

2.

Tenant:

Extreme Networks, Inc.,

a Delaware corporation

 

3.

Tenant’s Address For Notices:

6480 Via Del Oro
San Jose, CA 95119
Attn:  Ted Lawson, Director of Real Estate
Email address: TeLawson@ExtremeNetworks.com

With a Copy to:
6480 Via Del Oro
San Jose, CA 95119
Attn: Gina Christopher, Deputy General Counsel
Email Address: GChristopher@extremenetworks.com

4.

Tenant Billing Contact as of the Date of Lease:

Banita de Ornelas, Lease Manager
6480 Via Del Oro, San Jose, CA 95119
Phone:  (408) 579-3494
Email Address: bornelas@extremenetworks.com

5.

Tenant Facility Contact as of the Date of Lease:

Paul Fick, Facility Manager
6480 Via Del Oro, San Jose, CA 95119
Phone:  (408) 579-3494
pfick@extremenetworks.com

6.

Landlord:

SI 33, LLC

a  California limited liability company

7.

Landlord’s Address:

c/o The Sobrato Organization, LLC
10600 North De Anza Boulevard, Suite 200
Cupertino, CA  95014
Attn: Property Manager
Email address: As set forth in Paragraph 8 of this Basic Lease Information Sheet

8.

Landlord’s Property Manager Contact as of the Date of Lease:

Lisa Kellogg
(408) 446-0700
lkellogg@sobrato.com

9.

Premises:

6377 San Ignacio Avenue,

San Jose, CA  95119

(Section 2)

-1-

 

 

 

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.6

10.

Rentable Square Footage/Tenant’s Allocable Share:

Rentable Square Footage: Approximately Eighty Two Thousand Five Hundred Seventy
Four (82,574) square feet

(Section 2)

Tenant’s Allocable Share of Reimbursable Operating Costs:

 

Allocable Share of Reimbursable Operating Costs allocable to the Building – one
hundred percent (100%)

 

Allocable Share of Reimbursable Operating Costs allocable to the Project –
nineteen and six one-hundredths percent (19.06%)

(Section 9.E)

11.

Commencement Date:

May 1, 2018

(Section 4.A)

12.

Reimbursable Operating Costs and Management Fees:

Payable commencing on the Commencement Date, and shall not be abated during the
Base Monthly Rent abatement periods described in Paragraph 15 of this Basic
Lease Information Sheet

(Section 4.A)

 

13.

Expiration Date:

April 30, 2027

(Section 4.A)

14.

Term:

Initial Term:    one hundred eight (108) months

(Section 4.A)

Option Terms:  two (2) consecutive terms of sixty (60) months each

 

Option Term Notice Period:  No earlier than fifteen (15)

months nor later than twelve (12) months prior to the date the Lease Term would
otherwise expire

(Section 19)

15.

Base Monthly Rent:

MonthBase Monthly Rent Approximate Rate Per Designated Square FootMay 1,
2018-April 30, 2019, subject to partial abatement as described belowOne Hundred
Eleven Thousand Four Hundred Seventy Four Dollars and Ninety Cents ($111,474.90)
One Dollar and Thirty Five Cents ($1.35)May 1, 2019-April 30, 2020, subject to
partial abatement as described belowOne Hundred Fourteen Thousand Eight Hundred
Nineteen Dollars and Fifteen Cents ($114,819.15)One Dollar and Thirty Nine Cents
($1.39)May 1, 2020-April 30, 2021One Hundred Eighteen Thousand Two Hundred Sixty
Three Dollars and Seventy Two Cents ($118,263.72)One Dollar and Forty Three
Cents ($1.43) May 1, 2021-April 30, 2022One Hundred Twenty One Thousand Eight
Hundred Eleven Dollars and Sixty Three Cents ($121,811.63)One Dollar and Forty
Eight Cents ($1.48)May 1, 2022-April 30, 2023One Hundred Twenty Five Thousand
Four Hundred Sixty Five Dollars and Ninety Eight Cents ($125,465.98)One Dollar
and Fifty Two Cents ($1.52)May 1, 2023-April 30, 2024One Hundred Twenty Nine
Thousand Two Hundred Twenty Nine Dollars and Ninety Six Cents ($129,229.96)One
Dollar and Fifty Seven Cents ($1.57) May 1, 2024-April 30, 2025One Hundred
Thirty Three Thousand One Hundred Six Dollars and Eighty Six Cents
($133,106.86)One Dollar and Sixty One Cents ($1.61) May 1, 2025-April 30,
2026One Hundred Thirty Seven Thousand One Hundred Dollars and Seven Cents
($137,100.07)One Dollar and Sixty Six Cents ($1.66) May 1, 2026-April 30,
2027One Hundred Forty One Thousand Two Hundred Thirteen Dollars and Seven Cents
($141,213.07)One Dollar and Seventy One Cents ($1.71)

 

-2-

 

 

 

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.6

 

 

 

Notwithstanding the Base Monthly Rent schedule set forth in this Basic Lease
Information Sheet Paragraph 15 above to the contrary:  (i) all Base Monthly Rent
for the first six (6) full calendar months of the Lease Term shall be abated,
(ii)  Fifty

Five Thousand Seven Hundred Thirty Seven Dollars and Forth Five Cents
($55,737.45) of the Base Monthly Rent due for each of the seventh (7th) through
twelfth (12th) full calendar month of the Lease Term shall be abated, and (iii)
Fifty Seven Thousand Four Hundred Nine Dollars and Fifty Eight Cents
($57,409.58) of the Base Monthly Rent due for each of the thirteenth (13th)
through twenty fourth (24th) full calendar month of the Lease Term shall be
abated (such twenty four (24) month period being the “Rent Abatement Period”).

Notwithstanding the foregoing or anything to the contrary set forth in this
Lease, at any time during the Rent Abatement Period, Landlord shall have the
right (but not the obligation), in its sole and absolute discretion, to pay
Tenant the total amount of Base Monthly Rent abatement remaining for the portion
of the Rent Abatement Period not yet expired (the “Lump Sum Payment”), in which
event: (i) Tenant's obligation to pay Base Monthly Rent shall automatically be
reinstated for the remainder of the Rent Abatement Period, in the full amount
set forth in the Base Monthly Rent schedule above, without any abatement
described in this Paragraph 15, and (ii) Tenant shall not be entitled to any
further abatement of Base Monthly Rent pursuant to this Paragraph 15.

(Section 4.A)

Option Term Rent:  Fair Market Rental

(Section 19)

Holdover After Lease Expiration:

Without Landlord’s Consent - tenancy at sufferance, at reasonable rental value
of the Premises but not less than one hundred fifty percent (150%) of the Base
Monthly Rent due in the month preceding expiration or earlier termination
(without regard to temporary abatements or reductions).

With Landlord’s Consent - month to month tenancy, at one hundred twenty five
percent (125%) of the Base Monthly Rent for the month preceding expiration or
sooner termination of this Lease (without regard to temporary abatements or
reductions).

(Section 7.D)

16.

Reimbursable Operating Costs

See Section 9.D for list of Reimbursable Operating Costs (payable with Base
Monthly Rent starting on the Commencement Date)
(Section 9.D)

-3-

 

 

 

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.6

17.

Property Management Fee:

Monthly fee for management services  - three percent (3%) of the Base Monthly
Rent, without regard to temporary abatements or reductions then in effect
(payable at same time Base Monthly Rent would be due, but for temporary

abatements or reductions then in effect, starting on the Commencement Date)

(Section 20.N)

18.

Late Charge:

Five (5%) percent of the overdue amount not received within ten (10) days after
the due date

(Section 4.C)

19.

Security Deposit:

One Hundred Forty One Thousand Two Hundred Thirteen Dollars and Seven Cents
($141,213.07)

(Section 5)

20.

Parking:

Non-exclusive right to use not more than two hundred eighty nine (289) parking
spaces in the Common Area

(Section 2)

21.

Building Shell and/or Tenant Improvement Plans Delivery Dates:

Not applicable.

22.

Work Allowance:

Four Million One Hundred Twenty Eight Thousand Seven Hundred Dollars
($4,128,700), subject to adjustment as provided in Section 6.F below
(Section 6.F)
  

23.

Broker(s):

Landlord’s Broker:  None

Tenant’s Broker:  CBRE, Inc.

(Section 20.C)

 

This Basic Lease Information Sheet and the parenthetical references to sections
of this Lease are for convenience of reference only, and designate some of the
Lease sections where applicable provisions are set forth.  In the event of any
conflict between any information in this Basic Lease Information Sheet and the
other provisions of the Lease, the other provisions of the Lease shall control.

 

-4-

 

 

 

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.6

LEASE

Lease between
SI 33, LLC and Extreme Networks, Inc.
(6377 San Ignacio Avenue)

 

1.

PARTIES:

THIS LEASE, dated for reference purposes only as of  November 6, 2017, is
between SI 33, LLC, a California limited liability company (“Landlord”), whose
address is set forth in Paragraph 7 of the Basic Lease Information Sheet,  and
Extreme Networks, Inc.,  a Delaware corporation (“Tenant”), whose address is set
forth in Paragraph 3 of the Basic Lease Information Sheet. Landlord and Tenant
are sometimes collectively referred to in this Lease as the “Parties” and
sometimes individually as a “Party”.  

2.

PREMISES:

This Lease shall become effective when it has been signed by Landlord and Tenant
(the date this Lease becomes effective being the “Effective Date”).  Subject to
this Lease becoming effective, Landlord hereby leases to Tenant, and Tenant
hires from Landlord those certain premises situated in the City of San Jose,
County of Santa Clara, State of California, being all of the rentable square
footage contained in that certain building commonly known and designated as 6377
San Ignacio Avenue (the “Premises”), the general location of such building being
shown on Exhibit “A” attached hereto.  For purposes of this Lease, the square
footage of the building in which the Premises is located (“Building”) is deemed
to be eighty two thousand five hundred seventy four (82,574) rentable square
feet. Tenant shall have the nonexclusive right during the Lease Term (defined in
Section 4.A below) to use two hundred eighty nine (289) of the parking spaces
within the Common Area (defined below), provided however that (i) Tenant may not
use any parking spaces upon an Additional Building Parcel (defined below) which
are designated by the owner of such Additional Building Parcel from time to time
for the exclusive use of its tenants and other designated users, and (ii) the
number of parking spaces which Tenant is allowed to use under this

Lease shall be proportionally reduced in the event the size of the Premises
decreases or there is a taking of the Common Area which decreases the number of
parking spaces in the Project.  In addition, during the Lease Term, Tenant shall
have the non-exclusive right to use other areas in the Project designated by
Landlord as common area from time to time (the parking areas and such other
areas designated by Landlord as common area being the “Common Area”) including
but not limited to sidewalks, service areas, and other common exterior
facilities. Unless expressly provided otherwise, the term Premises as used
herein shall include the Tenant Improvements (defined in Section 6.B below).

The Building and Common Area are situated within a project site shared with four
(4) additional buildings shown generally on Exhibit “A” attached hereto
(“Project”). The four (4) additional buildings in the Project consist of the
following buildings owned by various entities (each, an “Additional Building”):
(i) 6373 San Ignacio Avenue, deemed to contain eighty two thousand one hundred
forty four (82,144) rentable square feet,; (ii) 6375 San Ignacio Avenue, deemed
to contain one hundred two thousand one hundred thirty nine (102,139) rentable
square feet; (iii) 6480 Via Del Oro (the “6480 Via Del Oro Building”), deemed to
contain one hundred two thousand one hundred thirty nine (102,139) rentable
square feet; and (iv) 6379 San Ignacio Avenue, deemed to contain sixty four
thousand three hundred eighty five (64,385) rentable square feet.  The parcel of
land upon which an Additional Building is located is referred to in this Lease
as an “Additional Building Parcel”.

Landlord shall have the right, in its sole and absolute discretion, from time to
time, to do the following, provided that reasonable access to the Premises
remains available, such changes or actions do not materially interfere with
Tenant’s use of the Premises or its business operations, and the number of
parking spaces allocated to Tenant

-1-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

is not permanently reduced:  (a) make changes to the Common Area and/or the
Project, including, without limitation, driveways, entrances, circulation
drives, parking spaces, parking areas, direction of driveways, landscaped areas
and walkways; (b) close temporarily any of the Common Area for maintenance and
repair purposes or to prevent a public dedication thereof; (c) add additional
buildings to the Project and improvements to the Common Area or remove (except
for the Building) or alter existing buildings  or improvements in the Project;
(d) use the Common Area while engaged in making additional improvements, repairs
or alterations to the Project; (e) erect, use, and maintain pipes, wires and
conduits in and through the Premises;  and (f) do and perform any other acts,
alter or expand or make any other changes in, to or with respect to the Common
Area and/or the Project as Landlord may, in its sole and absolute discretion,
deem to be appropriate, all of which are hereby consented to by
Tenant.  Landlord reserves the absolute right to effectuate such other tenancies
in the other Project buildings that Landlord may own from time to time (if any),
as Landlord in the exercise of its sole business judgment shall determine to
best promote the interests of Landlord.  Tenant has not relied on the fact, nor
has Landlord represented, that any specific tenant or type or number of tenants
shall occupy any space in the other Project buildings, or that any specific
tenant or type of tenant shall be excluded from occupying any space in the other
Project buildings.

Landlord and Tenant have agreed to use the square footage numbers set forth in
this Lease as the basis of calculating the rent due under this Lease and
Tenant’s Allocable Share (defined in Section 9.E below). The rent per square
foot numbers set forth in the third column of the Base Monthly Rent schedule in
Paragraph 15 of the Basic Lease Information Sheet is intended solely as an
approximate number calculated based on the agreed upon rentable square footage
number for the Premises set forth in this Lease. Notwithstanding such rent per
square foot numbers, the Base Monthly Rent amount set forth in the second column
of such Base Monthly Rent schedule in Paragraph 15 of the Basic Lease
Information Sheet shall control and shall not be subject to revision if the
actual square footage of the Premises is more or less than the square footage

stated in this Lease. The rent due under this Lease and Tenant’s Allocable Share
shall not be subject to revision if the actual square footages are more or less
than as stated in this Lease, except in the event of a physical expansion or
contraction of the rentable square footage in the Premises or Project, in the
event of a partial taking of the Project which reduces the parking spaces within
the Project as described in Section 17 below, or as otherwise expressly provided
in this Lease. No representation or warranty of any kind, express or implied, is
given to Tenant with respect to the square footage or acreage of the Premises,
Building or any other portion of the Project.   Landlord shall have no liability
to Tenant if the square footages or acreage described in this Lease differ from
the actual square footages or acreage.

3.

USE:

 

A.

Permitted Uses:

Tenant shall use the Premises to the extent permitted under applicable Laws
(defined in Section 8.C below) only for the following purposes and shall not
change the use of the Premises without the prior written consent of Landlord,
which Landlord may withhold in its sole and absolute discretion:  general
office, research and development, lab, and all other legally permitted uses
associated with Tenant’s business, such however to the other terms and
conditions of this Lease. Tenant shall use only the number of parking spaces
allocated to Tenant under this Lease.  All commercial trucks and delivery
vehicles shall be (i) parked at the rear of the Building, (ii) loaded and
unloaded in a manner which does not interfere with the businesses of other
occupants of the Project, and (iii) permitted to remain within the Project only
so long as is reasonably necessary to complete the loading and
unloading.  Landlord reserves the right to impose such additional rules and
regulations as Landlord deems reasonably necessary to operate the Project in a
manner which protects the quiet enjoyment of all tenants in the
Project.  Landlord makes no representation or warranty that any specific use of
the Premises desired by Tenant is permitted pursuant to any Laws (as defined in
Section 8.C below).

-2-

 

 

 

 

 

 



Exhibit 10.6

 

B.

Uses Prohibited:

Tenant shall not commit or suffer to be committed on the Premises, and Tenant
and Tenant’s Agents (defined in Section 13.A) shall not commit or permit on any
portion of the Project, any waste, nuisance, or other act or thing which may
disturb the quiet enjoyment of any other tenant or user of the Project, nor
allow any use of the Premises for an unlawful purpose or for any sale by
auction. Tenant shall not (i) damage or overload the electrical, mechanical or
plumbing systems of the Premises, (ii) attach, hang or suspend anything from the
ceiling, walls or columns of the Building in excess of the load limits for which
such ceiling, walls or columns are designed, or set any load on the floor in
excess of the load limits for which such floors are designed, or (iii) generate
dust, fumes or waste products which create a fire or health hazard or damage the
Premises or any portion of the Project, including without limitation the soils
or ground water in or around the Project.  No materials, supplies, equipment,
finished products or semi-finished products, raw materials or articles of any
nature, or any waste materials, refuse, scrap or debris, shall be stored upon or
permitted to remain on any portion of the Project outside of the Building by
Tenant or Tenant’s Agents without Landlord’s prior approval, which approval may
be withheld in its sole and absolute discretion.  Neither Tenant nor Tenant’s
Agents shall dispose of any waste materials, refuse, scrap, debris or garbage
anywhere outside of the Premises except in enclosed trash containers designated
for that purpose by Landlord.  In no event shall Tenant use or permit the use of
the Premises or the Common Areas in any manner that creates or maintains any
noise or sound that exceeds lawful limits.  Neither Tenant nor Tenant’s Agents
shall conduct any auction in, on or about the Project.

 

C.

Advertisements and Signs:

Tenant shall not place or permit to be placed, in, upon or about the Premises
any signs not approved by the City of San Jose (“City”) and other governing
authorities having jurisdiction.  Tenant shall not place or permit to be placed
upon the Premises any signs, advertisements or notices visible from outside the
Premises without the written consent of Landlord as to type, size,

design, lettering, coloring and location, which consent will not be unreasonably
withheld. Subject to this Section 3.C above, Tenant may install, at its sole
cost and expense, its building top sign at the front of the Building, as well as
its sign in the slots designated for the Building on the sign monuments located
within the Project as of the Effective Date.  In addition, if Landlord or
another owner of any building within the Project installs in the Project one (1)
or more additional exterior monuments for signage intended by such owner for use
by the Building, then Tenant shall have the right to use that portion of such
monuments intended for use by the Building for Tenant’s signage.  All signs
placed in, upon or about the Premises, and all signs of Tenant placed upon any
sign monument within the Project, shall be removed by Tenant, at its sole cost,
prior to the expiration or sooner termination of the Lease, and Tenant shall
repair, at its sole cost, all damage or injury to the Premises, sign monuments
or Project caused thereby, and if not so removed and repaired, then Landlord may
have same so removed and repaired at Tenant’s expense.

 

D.

Covenants, Conditions and Restrictions:

This Lease is subject to the effect of  (i) all covenants, conditions,
restrictions, easements, mortgages or deeds of trust, ground leases, rights of
way of record and any other matters or documents of record, and (ii) all zoning
laws and other governmental requirements of the city, county and state where the
Building is situated (the matters described in this sentence being collectively
referred to herein as “Restrictions”), and Tenant shall conform to and shall not
violate the terms of any such Restrictions.  Provided that reasonable access to
the Premises remains available, such actions do not materially interfere with
Tenant’s use of the Premises or its business operations, and the number of
parking spaces allocated to Tenant is not permanently reduced, Landlord  shall
have the right from time to time to encumber or consent to the encumbering of
the Project with any and all public utility easements, private easements and
covenants, conditions and restrictions required by the City or any other
governmental, or needed or desired by Landlord for the ownership, use and
operation  of the Project, all of which shall constitute part of the

-3-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

Restrictions; and Tenant agrees that its rights under this Lease shall be
subject and subordinate to all such Restrictions.  Landlord shall have the right
to change the size of any parcel comprising the land upon which the Project is
located (“Land”), parcelize, subdivide and/or merge any parcels comprising the
Land and/or condominiumize any portion of the Project (other than the Premises),
without Tenant’s approval. Not later than ten (10) business days after request
by Landlord, Tenant shall execute all documents reasonably required to evidence
or effectuate Tenant’s subordination and/or consent to the matters described in
this Section above.

 

E.

Sustainability Requirements:

As used in this Lease, “Sustainability Requirements” means any and all Laws
relating to “green building” or other environmental sustainability practices and
requirements now or hereafter in effect or imposed by any governmental authority
or applicable Laws from time to time, or requirements necessary to qualify for,
or to obtain and maintain LEED (Leadership In Energy & Environmental Design) or
other so called “green” initiatives and certifications for all or any portion of
the Project (which Landlord shall have the right, but not the obligation, to
obtain and maintain).  Without limiting the scope of any Sustainability
Requirements that may be in effect from time to time, Tenant acknowledges that
Sustainability Requirements may address whole-building or premises operations,
construction issues, maintenance issues and other issues, including without
limitation requirements relating to:  chemical use; indoor air quality; energy
and water efficiency; recycling programs; interior and exterior maintenance
programs; systems upgrades to meet green or sustainable building energy, water,
air quality, and lighting performance standards; construction methods and
procedures; material purchases; disposal of garbage, trash, rubbish and other
refuse and waste; and the use of proven energy and carbon reduction measures.
Neither Tenant nor Tenant’s Agents shall use or operate the Premises in a manner
that will cause any part of the Project to be in non-compliance with any
Sustainability Requirements in effect from time to time, of which Tenant has
been given notice.

4.

TERM AND RENTAL:

 

A.

Term; Base Monthly Rent:

The Lease term (“Lease Term”) shall be for a period of one hundred eight (108)
months commencing on May 1, 2018, and ending on April 30, 2027 (“Expiration
Date”), subject to extension or sooner termination as described in this
Lease.    

In addition to all other sums payable by Tenant under this Lease, Tenant shall
pay as base monthly rent (“Base Monthly Rent”) for the Premises the amounts set
forth in Paragraph 15 of the Basic Lease Information Sheet for each month,
subject to proration as described below.  Base Monthly Rent shall be due in
advance on or before the first day of each calendar month during the Lease
Term.  All sums payable by Tenant under this Lease shall be paid to Landlord in
lawful money of the United States of America, without offset or deduction and
except as otherwise expressly provided in this Lease without prior notice or
demand, at the address specified in Paragraph 7 of the Basic Lease Information
Sheet or at such place or places as may be designated in writing by Landlord
during the Lease Term.  Base Monthly Rent for any period less than a calendar
month shall be a pro rata portion of the monthly installment based on the number
of days in the partial calendar month; provided that if this Lease terminates
due to Tenant’s default, Tenant shall not be relieved of the obligation to pay
future accruing rent, and the provisions of Section 14 shall control.  

Concurrently with Tenant’s execution of this Lease, Tenant shall pay to Landlord
the sum of One Hundred Eleven Thousand Four Hundred Seventy Four Dollars and
Ninety Cents ($111,474.90) as a deposit to be applied against Base Monthly Rent,
as it becomes due, until credited in full.  

 

B.

[Intentionally Deleted]

 

C.

Late Charge:

Tenant hereby acknowledges that late payment by Tenant to Landlord of Base
Monthly Rent and other sums due hereunder will cause Landlord to incur costs not
contemplated by this Lease, the

-4-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

exact amount of which is extremely difficult to ascertain.  Such costs include
but are not limited to:  administrative, processing, accounting, and late
charges which may be imposed on Landlord by the terms of any contract, revolving
credit, mortgage, or trust deed covering the Premises.  Accordingly, if any
installment of Base Monthly Rent or other sum due from Tenant is not received by
Landlord or Landlord’s designee within ten (10) days after it is due, Tenant
shall pay to Landlord a late charge equal to five percent (5%) of such overdue
amount, which late charge shall be due and payable on the same date that the
overdue amount was due. The Parties agree that such late charge represents a
fair and reasonable estimate of the costs Landlord will incur by reason of late
payment by Tenant, excluding interest and attorneys’ fees and costs.  If any
Base Monthly Rent or other sum due from Tenant remains delinquent for a period
in excess of thirty (30) days then, in addition to such late charge, Tenant
shall pay to Landlord interest on any rent that is not paid when due at the
Agreed Interest Rate (defined in Section 14.B) from the date such amount became
due until paid.  Acceptance by Landlord of such late charge or interest shall
not constitute a waiver of Tenant’s default with respect to such overdue amount
nor prevent Landlord from exercising any of the other rights and remedies
granted hereunder.  In the event that a late charge is payable hereunder,
whether or not collected, for three (3) consecutive installments of Base Monthly
Rent, then the Base Monthly Rent, property management fees and Tenant’s
Allocable Share of Reimbursable Operating Costs (defined in Section 9.D) shall
automatically become due and payable quarterly in advance, rather than monthly,
notwithstanding any provision of this Lease to the contrary. In no event shall
this provision for a late charge be deemed to grant to Tenant a grace period or
extension of time within which to pay any amount due under this
Lease.  Notwithstanding the foregoing, Tenant shall be entitled to one (1)
written notice and five (5) day cure period each calendar year before the first
late charge for such calendar year shall accrue.  No notice or additional cure
period shall be required or apply for the second or any subsequent late charge
during the calendar year.

5.

SECURITY DEPOSIT:

 

A.

Amount and Purpose:

Concurrently with Tenant’s execution of this Lease, Tenant shall provide
Landlord an irrevocable standby letter of credit (as replaced or amended
pursuant to this Section 5, the “Letter of Credit”) in the amount of One Hundred
Forty One Thousand Two Hundred Thirteen Dollars and Seven Cents ($141,213.07) in
a form, containing terms, issued by a lending institution, and drawable in a
location all reasonably acceptable to Landlord (the Letter of Credit and all
proceeds thereof, and all other sums paid to Landlord in substitution of the
foregoing, being referred to as the “Security Deposit”).  If Tenant defaults
with respect to any provision of this Lease beyond any applicable notice and
cure period expressly set forth in this Lease, including but not limited to (i)
the provisions relating to payment of Base Monthly Rent or other charges due
under this Lease, or any other amount which Landlord may spend or become
obligated to spend by reason of Tenant’s default beyond any applicable notice
and cure period expressly set forth in this Lease, or (ii) breach of any of
Tenant’s obligations under this Section 5, Landlord shall be entitled to draw
the full amount of the Letter of Credit or any portion thereof at any time by
certifying the occurrence of such default to the issuer; thereafter, as to any
cash remaining from the drawdown of the Letter of Credit and application of the
amounts drawn to amounts owed to Landlord, such portion of the Security Deposit
shall be in the form of cash held by Landlord.  Tenant’s failure to timely
comply with its obligations under this Section 5 shall constitute a material
default of Tenant, for which no notice or opportunity to cure shall apply or be
required before Landlord is entitled to draw the full amount or any other
portion of the Letter of Credit, time being of the essence with respect to
Tenant’s obligations under this Section 5. The Security Deposit shall be held by
Landlord as security for the faithful performance by Tenant of every term,
covenant and condition of this Lease applicable to Tenant, and not as prepayment
of rent. Landlord may, but shall not be obligated to, and without waiving or
releasing Tenant from any obligation under this Lease, use, apply or retain the
whole or any part of the Security Deposit reasonably necessary for the payment
of any amount which

-5-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

Landlord may spend by reason of Tenant’s default beyond any applicable notice
and cure period expressly set forth in this Lease or as necessary to compensate
Landlord for any loss or damage which Landlord may suffer by reason of such
default, including without limitation loss of future rents due under this Lease
upon termination of this Lease due to such default and other damages recoverable
under California Civil Code Section 1951.2. Landlord shall not be deemed a
trustee of the Security Deposit or any other funds held by Landlord, and
Landlord shall not be required to keep the Security Deposit or any such other
funds separate from its general funds.  The Security Deposit and such other
funds shall not bear interest for the benefit of Tenant.

 

B.

Requirements of Letter of Credit:

Tenant shall keep the Letter of Credit in effect during the entire Lease Term,
as the same may be extended, plus a period of four (4) weeks following the
Expiration Date.  At least thirty (30) days prior to expiration of any Letter of
Credit, the term thereof shall be renewed or extended for a period of at least
one (1) year. If the issuer of the Letter of Credit becomes insolvent, is closed
or is placed in receivership, or if Landlord is notified that the Letter of
Credit will not be honored, or if there is a material negative change in the
issuer’s credit rating or ability to meet its obligations, then within seven (7)
days after demand from Landlord, Tenant shall deliver to Landlord a new Letter
of Credit issued by a lending institution acceptable to Landlord in Landlord’s
reasonable discretion, and otherwise meeting the requirements of this Section
5.   In the event Landlord draws against the Letter of Credit and applies any
portion of the proceeds thereof to the amounts owed to Landlord, Tenant shall
replenish the remaining Security Deposit such that the aggregate amount of
Security Deposit available to Landlord at all times during the Lease Term is the
amount of the Security Deposit originally required, as the same may be required
to be increased as provided in this Section 5.  To the fullest extent allowed
under applicable Laws, if at any time while a Letter of Credit is held as a
Security Deposit, Tenant is a Debtor (as defined in Section 101(13) of the
Bankruptcy Code) under any case or filing, then, anything in this Section 5 to
the contrary notwithstanding, Landlord shall not be required to give Tenant
written notice of and/or

opportunity to cure or grace period to cure any breach or default by Tenant
under this Lease prior to Landlord drawing upon the Letter of Credit following
Tenant’s failure to perform any of its obligations under this Lease. The
Security Deposit shall be returned to Tenant within thirty (30) days after the
Expiration Date and surrender of the Premises to Landlord in the condition
required by this Lease, less any amount deducted in accordance with this Section
5, together with Landlord’s written notice itemizing the amounts and purposes
for such deduction; provided however that if at the end of such thirty (30) day
period there are any uncured breaches or defaults by Tenant of its obligations
under this Lease and the cost of cure or extent of damage as a result has not
yet been ascertained by Landlord, then such thirty (30) day period shall be
extended as reasonably necessary for Landlord to ascertain the cost of cure and
extent to which Landlord has been damaged as a result thereof. Tenant hereby
waives California Civil Code Section 1950.7 (except subsection (b)), or any
similar law now or hereafter in effect (including, without limitation, any
federal law) which may have the effect of limiting the circumstances under which
Landlord would be allowed to use or apply the Security Deposit or amount that
could be so used or applied, or imposing a deadline for the return of the
Security Deposit.  In the event of termination of Landlord’s interest in this
Lease, Landlord shall promptly thereafter deliver the Letter of Credit or cash
Security Deposit to Landlord’s successor in interest in the Premises and
thereupon be relieved of further responsibility with respect to the Letter of
Credit or cash Security Deposit; provided, however, that if Tenant fails to
timely perform its obligations under the next sentence, Landlord shall have the
right, upon request of Landlord’s successor, to draw on the Letter of Credit on
behalf of Landlord’s successor if the transfer of the Letter of Credit into the
name of Landlord’s successor has not yet been effectuated.  Upon termination or
transfer of Landlord’s interest in the Lease, within five (5) days after request
by Landlord or Landlord’s successor, Tenant shall either cause the Letter of
Credit to be amended to name Landlord’s successor as the party entitled to draw
down on the Letter of Credit and deliver such amendment to the requesting party,
or shall obtain and deliver to the requesting party a new Letter of Credit
naming Landlord’s successor as the party entitled to draw

-6-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

on the Letter of Credit and otherwise meeting the requirement of this Section
5.  Landlord shall have the right to pledge the Letter of Credit or cash
Security Deposit or otherwise grant a security interest therein to Landlord’s
lenders, and shall have the right to deliver the Letter of Credit or all or any
portion of any cash Security Deposit to Landlord’s lenders in connection
therewith, provided the Letter of Credit or cash Security Deposit shall only be
used in accordance with, and shall continue to be governed by, the terms and
provisions of this Section 5. At Landlord’s election, within ten (10) days after
request by Landlord, Tenant shall either cause the Letter of Credit to be
amended to name Landlord’s lenders as the beneficiary or as a co-beneficiary
with Landlord, and/or as a co-signer of any certification presented for a draw
down of the Letter of Credit, and to incorporate other changes to the Letter of
Credit reasonably requested by Landlord or Landlord’s lenders, or shall obtain a
new Letter of Credit to effectuate such changes and otherwise meeting the
requirements of this Section 5.  If a new Letter of Credit is delivered to
Landlord as required by this Section 5.B, the old Letter of Credit shall be
promptly returned to Tenant. If Landlord or a designated lender rightfully
attempts to draw on the Letter of Credit but does not receive the full amount
requested in cash, Tenant shall within five (5) days after demand from Landlord,
deposit with Landlord cash in the amount of the deficiency.

6.

CONSTRUCTION:

 

A.

Landlord’s Work:

Subject to this Section 6.A below, if as of the Effective Date, the Building’s
electrical, plumbing, fire life safety, elevators, or heating, ventilating and
air conditioning systems are not in good working order, or work is legally
required to bring the exterior Common Area into compliance with Americans with
Disabilities Act requirements then applicable to the Common Area, then promptly
after Landlord is notified of such deficiency, Landlord shall perform the work
necessary to correct such deficiency at Landlord’s sole cost and expense,
provided that (i) Tenant notifies Landlord in writing of any such deficiency not
later than six (6) months after the Effective Date, and (ii) such deficiency or
the need for such

work is not caused by Tenant or Tenant’s Agents or any Tenant Improvements or
Alterations. If Tenant fails to notify Landlord in writing of any work required
to bring the Premises into the condition described in the immediately prior
sentence before the end of the six (6) month period required by the immediately
prior sentence, or such deficiency or the need for any such work is caused by
Tenant or Tenant’s Agents or any Tenant Improvements or Alterations, Landlord
shall have no obligation to remedy such deficiency or perform such work. The
existence of any such deficiency or required work shall not cause an extension
of or delay in the Commencement Date.

Except for Landlord’s obligations described in this Section 6.A above, the
Premises is being delivered to Tenant under this Lease, and Tenant shall accept
such delivery, in its then “AS IS, WITH ALL FAULTS” condition, without
representation or warranty of any kind, express or implied, other than any which
may be expressly contained in this Lease, and with no obligation on the part of
Landlord to perform any other work (other than such other work as this Lease
expressly states must be performed by Landlord during the Lease Term).  

 

B.

Work Allowance:

Landlord agrees to provide Tenant a work allowance to be utilized by Tenant in
accordance with this Lease to construct a new office environment and rack/server
lab(s) needed for the conduct of Tenant’s business at the Premises (the “Tenant
Improvements”), in the amount of Four Million One Hundred Twenty Eight Thousand
Seven Hundred Dollars ($4,128,700) (the “Work Allowance”), subject to this
Section 6.B below.  Tenant shall pay all costs associated with the Tenant
Improvements, subject to Landlord’s obligation to provide the Work Allowance
pursuant to this Section 6.B.  The cost of the Tenant Improvements for which the
Work Allowance may be utilized by Tenant (“Work Allowance Costs”) shall consist
of only the following to the extent actually incurred or paid by Tenant in
connection with the design and construction of the Tenant Improvements to its
unaffiliated third party general contractor (“Tenant’s General Contractor”),
architects, engineers, consultants, project managers,

-7-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

designers and suppliers for the Tenant Improvements, subject to this Section 6.B
below: the fees of Tenant’s General Contractor, architects, engineers,
consultants, project managers, designers and suppliers; materials, labor and
other construction costs; governmental permit fees, construction taxes or other
costs imposed by governmental authorities related to the Tenant Improvements.
Notwithstanding the foregoing, in no event shall the Work Allowance be used for
Tenant’s furniture, the Pad Improvements described in Section 8.A below, trade
fixtures other than the rack/server lab(s)  described above, telephone and other
office equipment, personal property, cabling/wiring/telecommunication costs
(other than cabling and wiring for the rack/server labs), the Communications
Equipment (defined in Section 8.E below), or any oversized kitchen area or
oversized cafeteria (i.e. kitchen area and cafeteria not proportional to the
number of Building occupants determined without regard to the use of the kitchen
area or cafeteria), fitness center, or other Specialized Tenant Improvements
(defined in Section 10.B below). In no event shall any portion of the Work
Allowance be used or payable for any improvements designed or constructed for
any subtenant of any portion of the Premises. The Work Allowance shall be paid
by Landlord to Tenant as payments for the Work Allowance Costs become due to
Tenant’s General Contractor, architects, engineers, consultants, project
managers, designers and suppliers in accordance with this Section 6.B below.
During the course of design and construction of the Tenant Improvements, but not
more than once in any calendar month, Tenant shall deliver to Landlord the
following (the “Disbursement Documentation”):  (i) a written request for
disbursement, setting forth the amount requested for disbursement (“Disbursement
Request”); (ii) a schedule of values allocating costs to the various portions of
the Tenant Improvements for which disbursement is sought, in form and content
reasonably satisfactory to Landlord, and which shall substantiate that the full
amount requested for disbursement has been incurred or expended by Tenant for
those Tenant Improvements for which the Work Allowance may be utilized; (iii)
proof of payment or evidence of costs incurred of all amounts owed to the
applicable third party, in form reasonably acceptable to Landlord, (iv)
conditional lien releases, in form and content reasonably

satisfactory to Landlord, from Tenant’s General Contractor and all
subcontractors, material suppliers and other persons or entities providing work
or materials for which the current Disbursement Request relates, (v)
unconditional lien releases, in form and content reasonably satisfactory to
Landlord, from Tenant’s General Contractor and all subcontractors, material
suppliers and other persons or entities providing work or materials for which
prior disbursements were made from the Work Allowance, to the extent not already
delivered to Landlord; and (vi) invoices, vouchers, statements, affidavits
and/or other documents in a form reasonably acceptable to Landlord which
substantiate and justify the disbursement requested. Within thirty (30) days
after Landlord’s receipt of the above items Landlord shall pay directly to
Tenant or to the third (3rd) party entitled to payment, as elected by Landlord,
an amount equal to the lesser of the undisbursed portion of the Work Allowance
or the following: an amount equal to the product of  (i) the amount requested
for disbursement, multiplied by (ii) the lesser of (x) one (1) or (y) a
fraction, the numerator of which is the total amount of the Work Allowance and
the denominator of which is the total cost of the Tenant Improvements as
evidenced by the contracts entered into between Tenant and Tenant’s General
Contractor, architect, designers and suppliers (all of which contracts or copies
thereof shall be delivered to Landlord as a condition precedent to Landlord’s
obligation to make the first disbursement of the Work Allowance) for the Tenant
Improvement work, until such time as Landlord has expended the full amount of
the Work Allowance.

Tenant currently leases the 6480 Via Del Oro Building from SI 64, LLC, a
California limited partnership (“SI 64”), pursuant to a lease dated August 24,
1998 between SI 64’s predecessor in interest (by assignment), Sobrato Land
Holdings, a California limited partnership, and Tenant’s predecessor in interest
(by assignment), Symbol Technologies, Inc., a Delaware corporation (such lease,
as the same has been amended as of the Effective Date, being the “Existing 6480
Via Del Oro Lease”). Notwithstanding this Section 6.B above, if on the Effective
Date Tenant has  entered into a new lease with SI 64 for the lease by Tenant of
the 6480 Via Del Oro Building (such lease being the “New 6480 Via Del Oro
Lease”), resulting in

-8-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

the termination of the Existing 6480 Via Del Oro Lease, and if, pursuant to the
express terms and conditions of the New Via Del Oro Lease, any portion of the
un-disbursed work allowance granted to Tenant under the New 6480 Via Del Oro
Lease is allowed to be added to the Work Allowance provided to Tenant in this
Section 6.B, then such funds shall be added to and become part of the the Work
Allowance, subject to all of the terms and conditions set forth in this Lease,
including without limitation the provisions below relating to the Outside
Disbursement Date.  Notwithstanding the foregoing, to the extent the amount
requested for reimbursement has already been paid by Tenant to the third party
entitled to payment, and evidence reasonably satisfactory to Landlord of such
payment has been delivered to Landlord, Landlord agrees to reimburse Tenant
directly for the amount paid by Tenant to the third party.

If following completion of the Tenant Improvements and payment of Landlord’s
share of Work Allowance Costs in accordance with this Section 6.B above there
are any un-disbursed Work Allowance funds, Tenant shall not be entitled to any
further disbursements of such funds and shall not be entitled to any credit with
respect to such funds. If any portion of the Work Allowance remains un-disbursed
as of the date that is twenty four (24) months after the Commencement Date (the
“Outside Disbursement Date”), then as to those remaining funds for which the
required Disbursement Documentation has not been submitted to Landlord, Tenant
shall not be entitled to any further disbursements of such funds and shall not
be entitled to any credit with respect to such funds. All Work Allowance Costs
shall be fully documented to and subject to reasonable verification by Landlord.
Notwithstanding the foregoing Landlord shall not be required make any
disbursements of the Work Allowance, and Tenant shall not be entitled to
transfer any un-disbursed work allowance funds from the New 6480 Via Del Oro
Lease, during any period when Tenant is in default under this Lease beyond any
applicable cure period expressly granted in this Lease.

C.

Construction Related Accessibility Standards Notice:

In accordance with California Civil Code Section 1938, Landlord hereby notifies
Tenant that, except to the extent known by or previously disclosed to Tenant, as
of the Effective Date Landlord has no actual knowledge of the Premises having
been inspected by a Certified Access Specialist (CASp). The following notice is
also hereby inserted pursuant to California Civil Code Section 1938(e): “A
Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law.  Although state
law does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant.  The parties
shall mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises.”  The notice set forth in the prior
sentence is not intended to modify Landlord’s or Tenant’s respective obligations
expressly set forth in this Lease. As used in this Lease, a “Certified access
specialist” or “CASp” means any person who has been certified by the State of
California as such pursuant to applicable California law (including without
limitation Section 4459.5 of the California Government Code).

 

Notwithstanding this Section 6.C above and/or anything to the contrary contained
in this Lease, Landlord and Tenant hereby agree and acknowledge that, if Tenant
desires to obtain a CASp inspection, it shall be limited to an inspection of the
Premises, and in addition:

 

(a)Tenant shall provide Landlord with not less than ten (10) days prior written
notice of its desire to conduct such CASp inspection (“Tenant’s CASp
Inspection”), identifying the date that such inspection will occur, and
identifying the CASp that will conduct the inspection and providing evidence
reasonably satisfactory to Landlord that the CASp is licensed and certified as a
Certified Access Specialist in accordance with applicable laws.  Landlord shall

-9-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

have the right to, among other things, have one (1) or more Landlord
representatives present during such inspection. Subject to the foregoing, Tenant
shall coordinate Tenant’s CASp Inspection with Landlord before the inspection is
conducted.

 

(b)Tenant shall (x) provide Landlord with a copy of any and all findings,
reports and/or other materials provided by the CASp performing Tenant’s CASp
Inspection (collectively, “Tenant’s CASp Report”) not later than two (2)
business days following Tenant’s receipt thereof, (y) at all times maintain (and
cause to be maintained) Tenant’s CASp Report and its findings (and any and all
other materials related thereto) confidential and (z) pay for Tenant’s CASp
Inspection and Tenant’s CASp Report prior to delinquency at Tenant’s sole cost
and expense.  If Tenant receives a disability access inspection certificate, as
described in subdivision (e) of California Civil Code Section 55.53, in
connection with or following Tenant’s CASp Inspection, then Tenant shall cause
such certificate to be provided to Landlord not later than two (2) business days
after received by Tenant.

 

(c)If Tenant’s CASp Report identifies any violation(s) of applicable
construction-related accessibility standards (“CASp Violation(s)”), then not
later than two (2) business days after Tenant’s receipt of Tenant’s CASp Report,
Tenant shall provide written notice to Landlord of any and all such CASp
Violation(s).  In such event, Tenant shall, at Tenant’s sole cost and expense,
perform, or cause to be performed, all repairs, modifications and/or other work
necessary to correct such CASp Violation(s) (such repairs, modifications and/or
other work being collectively referred to herein as “Tenant’s CASp Work”, and
Tenant’s CASp Work also constituting Alterations (defined in Section 8.A) under
this Lease).  Tenant shall work diligently to prepare all plans and
specifications required for Tenant’s CASp Work, to obtain Landlord’s approval of
Tenant’s CASp Work and to obtain all permits required for Tenant’s CASp Work,
and to thereafter commence (or cause the commencement of) Tenant’s CASp Work in
accordance with the terms and conditions set forth in this Lease relating to
Tenant’s Alterations.  Tenant shall diligently prosecute (or cause to be
diligently prosecuted) to completion all of Tenant’s CASp Work in a lien free,
good and

workmanlike manner, and, promptly following completion, obtain and deliver to
Landlord an updated CASp Report (“Tenant’s Updated CASp Report”) showing that
the Premises then comply with all applicable construction-related accessibility
standards.  Any and all costs and expenses associated with Tenant’s CASp Work
and/or Tenant’s Updated CASp Report shall be at Tenant’s sole cost and
expense.  The preceding to the contrary notwithstanding, if Tenant’s CASp Report
identifies any CASp Violation(s), Landlord may, at Landlord’s option, perform,
or cause to be performed by any of Landlord’s agents, employees, contractors or
consultants, the Tenant’s CASp Work necessary to correct such CASp Violation(s)
at Tenant’s expense, the entire cost of which shall be paid by Tenant to
Landlord not later than thirty (30) days following Tenant’s receipt of a written
invoice from Landlord.  

  

Without limiting the generality of the foregoing, Tenant hereby agrees and
acknowledges that Tenant assumes all risk of, and agrees that Landlord shall not
be liable for, any and all loss, cost, damage, expense and liability (including,
without limitation, court costs and reasonable attorneys’ fees) sustained as a
result of the Premises not having been inspected by a CASp.  To the fullest
extent permitted by law, Tenant hereby (A) waives and disclaims any objection
to, cause of action based upon, or claim that its obligations hereunder should
be reduced or limited as a result of, the lack of any CASp inspection of the
Premises, and (B) agrees and acknowledges that the lack of such inspection shall
in no event diminish or reduce Tenant’s obligations under this Lease.

 

7.

ACCEPTANCE OF POSSESSION AND COVENANTS TO SURRENDER:

 

A.

Delivery of Possession:

Notwithstanding that the Lease Term commences on the Commencement Date, Landlord
agrees to deliver the Premises to Tenant on the later of the Effective Date or
the date that Tenant has delivered the Letter of Credit and proof of all
insurance required of Tenant under this Lease to Landlord (the “Delivery Date”),
for the purpose of Tenant’s planning, designing and installation of the Tenant
Improvements, Tenant’s

-10-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

trade fixtures and personal property and preparing the Premises for occupancy.
The period commencing on the date that Tenant is allowed to or does enter the
Premises for the activities described in the immediately prior sentence, and
ending on the Commencement Date is referred to in this Lease as the “Early
Access Period”.   Tenant shall pay for all utilities and services consumed at
the Premises, but shall not be required to pay Base Monthly Rent, Tenant’s
Allocable Share of Operating Costs or the Management Fee during the Early Access
Period unless and until Tenant commences its business operations in any portion
of the Premises, at which time continuing through the end of the Early Access
Period Tenant shall pay to Landlord Base Monthly Rent in the amount of One
Hundred Eleven Thousand Four Hundred Seventy Four Dollars and Ninety Cents
($111,474.90) per month, Tenant’s Allocable Share of Reimbursable Operating
Expenses as estimated by Landlord, and the Management Fee, prorated for partial
months.  Notwithstanding the foregoing, in no event shall Tenant occupy any
portion of the Premises for the conduct of its business unless and until Tenant
has obtained a certificate of occupancy allowing such occupancy.

 

B.

Condition Upon Surrender:

Tenant further agrees on the expiration or sooner termination of this Lease, to
surrender the Premises to Landlord in broom clean and good condition and repair,
normal wear and tear and casualty excepted (subject to Section 16 below).  As
used in this Lease, “normal wear and tear” shall be construed to mean wear and
tear caused to the Premises by the natural aging process which occurs in spite
of prudent application of the commercially reasonable standards for maintenance,
repair, replacement, and janitorial practices, and does not include items of
neglected or deferred maintenance.  Notwithstanding this Section 7.B above,
Tenant shall cause the following to be done prior to the expiration or sooner
termination of this Lease to the extent Tenant is not required to remove any of
the following pursuant to other provisions of this Lease: (i) all cabling placed
above the ceiling by Tenant or Tenant’s contractors shall be removed, (ii) the
HVAC system shall be serviced by a reputable and licensed service firm and left
in good operating condition and repair, which condition

shall be so certified by such firm, and (iii) the plumbing and electrical
systems and lighting shall be placed in good order and repair. On or before the
expiration or sooner termination of this Lease, Tenant shall remove all its
personal property and trade fixtures from the Premises.  All property and trade
fixtures not so removed before the expiration or sooner termination of the Lease
shall be deemed to have been abandoned by Tenant.  On or before the expiration
or sooner termination of this Lease, Tenant shall also have removed all the Pad
Improvements and restored the areas affected by the installation and removal of
the Pad Improvements the condition existing before installation (including
without limitation removal of any pad upon which any Pad Improvements are
installed), at Tenant’s sole cost and expense (subject to this Section below
relating to compliance with building codes and Laws then in effect). As to
Alterations for which Landlord’s consent was not obtained, Tenant shall
ascertain from Landlord not more than one (1) year and not less than ninety (90)
days before the expiration or sooner termination of this Lease whether Landlord
desires to have any such Alterations removed and the Premises or any parts
thereof restored to the condition existing immediately prior to the date such
Alterations were made (in which case Tenant shall be required to perform such
work and restore the Premises as described below), or to cause Tenant to
surrender all such Alterations  in place to Landlord; provided however that in
no event shall Tenant be required to remove any Tenant Improvements performed
before the Outside Disbursement Date with Landlord’s approval (other than Pad
Improvements, and other trade fixtures and Specialized Tenant Improvements
(other than rack/server lab(s) and the cabling and wiring for the rack/server
labs), all of which shall be removed by Tenant prior to expiration or sooner
termination of this Lease).  In addition, if at the time Tenant obtains
Landlord’s consent to any Alterations, other than the Tenant Improvements,
Landlord advises Tenant that any such Alterations must be removed and the
Premises restored to the condition existing before such Alterations were made,
then Tenant shall be required to surrender the Premises in that condition at
expiration or sooner termination of the Lease (subject to this Section below
relating to compliance with building codes and Laws then in effect); provided
however that in no event shall Tenant be required to remove

-11-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

any Tenant Improvements performed before the Outside Disbursement Date with
Landlord’s consent (other than Generator Improvements, and other trade fixtures
and Specialized Tenant Improvements (other than rack/server lab(s) and the
cabling and wiring for the rack/server labs)), all of which shall be removed by
Tenant prior to expiration or sooner termination of this Lease).  Tenant’s
repair and restoration obligation under this Section 7.B shall include causing
the Premises to be brought into compliance with all applicable building codes
and other Laws in effect at the time of the removal, repair and restoration to
the extent such compliance is necessitated by the removal, repair and
restoration work.  The foregoing provisions relating to Alterations for which
Landlord’s consent was not obtained shall in no event be construed as giving
Tenant the right to do any Alterations without Landlord’s consent.

 

C.

Failure to Surrender:

Subject to this Section 7.C below, if Tenant remains in possession of the
Premises after the expiration or sooner termination of this Lease without
Landlord’s consent, or fails to surrender the Premises at expiration or sooner
termination of this Lease in the condition required by this Lease, such hold
over or failure shall not constitute a renewal or extension of the Lease Term,
Tenant’s continued possession shall be on the basis of a tenancy at sufferance,
and Tenant shall be liable to Landlord for Base Monthly Rent at one hundred
fifty percent (150%) of the Base Monthly Rent due in the month preceding the
expiration or earlier termination, as applicable (without regard to temporary
abatements or reductions then in effect)) plus all other amounts payable by
Tenant under this Lease. In addition, subject to this Section 7.C below, if
Tenant holds over without Landlord’s consent or fails to surrender the Premises
at expiration or sooner termination of this Lease in the condition required by
this Lease, Tenant shall indemnify, defend with counsel reasonably acceptable to
Landlord, and hold Landlord and Landlord’s trustees, beneficiaries,
shareholders, directors, officers, members, employees, partners, affiliates,
agents, successors and assigns (collectively “Landlord Related Parties”)
harmless from and against all claims, liabilities, obligations, penalties,
fines, actions, losses, damages, costs or expenses (including

without limitation reasonable attorneys fees) resulting from delay by Tenant in
timely surrendering the Premises in the required condition, including without
limitation all lost rents, lost profits and lost or delayed business
opportunities (including without limitation those relating to any delay or
prevention in Landlord’s ability to redevelop all or any portion of the Project)
provided that Landlord gives Tenant at least thirty (30) days’ prior notice of
any such losses or damages, and Landlord shall be entitled to all other rights
and remedies available to a landlord against a tenant wrongfully holding over
after the expiration or termination of the term of a lease without the
landlord’s consent. If Tenant holds over after the expiration or sooner
termination of this Lease with Landlord’s consent, such holding over shall be
construed as a month to month tenancy (with the Lease Term having been extended
only on such month to month basis), at one hundred twenty five percent (125%) of
the Base Monthly Rent for the month preceding expiration or sooner termination
of this Lease (without regard to temporary abatements or reductions then in
effect) in addition to all other rent due under this Lease, and shall otherwise
be on the terms and conditions of this Lease, except for the following: those
provisions relating to the Lease Term to the extent inconsistent with a month to
month tenancy, those provisions requiring Landlord to pay any work allowances,
and any options or rights to extend or renew this Lease, which provisions shall
be of no further force and effect.  This Section 7.C shall survive the
termination or expiration of the Lease.

Notwithstanding this Section 7.C above, if Tenant surrenders the Premises at
expiration or sooner termination of this Lease, but the Premises is not in the
condition required by this Lease, Tenant shall not be required to pay Base
Monthly Rent and other rentals as described in the first sentence of this
Section 7.C for the period following such surrender, if and only if (i) the cost
to perform the work to render the Premises in the required condition is less
than Seventy Thousand Six Hundred Dollars ($70,600), (ii) such work is unrelated
to any Hazardous Materials condition, (iii) there are no other uncured defaults
of Tenant under this Lease at the time of surrender, and (iv) the Letter of
Credit or other Security Deposit held by Landlord under this Lease is in the
full amount

-12-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

required by this Lease.  Notwithstanding that Tenant may be relieved of the
obligation to pay rentals for the period following the surrender of the Premises
to Landlord pursuant to the immediately prior sentence, Tenant shall not be
relieved of any other liability to Landlord resulting from such default, and no
notice or cure period shall apply with respect to such default.

8.

ALTERATIONS & ADDITIONS:

 

A.

General Provisions:

Tenant shall not make, or suffer to be made, any alteration or addition to the
Premises (“Alterations”), or any part thereof, without obtaining Landlord’s
prior written consent (which consent shall not be unreasonably withheld,
conditioned or delayed) and delivering to Landlord the proposed architectural
and structural plans (to the extent applicable to the type of work to be
performed) for all such Alterations at least fifteen (15) days prior to the
start of construction.  If Landlord’s consent is required for such Alterations,
Landlord shall have a period of ten (10) business days thereafter to grant or
deny its consent.  Landlord shall indicate to Tenant at the time of Landlord’s
consent to Alterations, whether or Landlord will require Tenant to remove such
Alterations at the Expiration Date.  Tenant shall have the right to install
either a back-up generator or a chilled water cooling tower on a pad site to be
installed by Tenant, at Tenant’s sole cost and expense (and not as a Work
Allowance Cost), in a location reasonably acceptable to Landlord.  The back-up
generator or chilled water cooling tower and related improvements (collectively,
the “Pad Improvements”), and all Tenant Improvements, shall also constitute
“Alterations” under this Lease. If Alterations affect the structure of the
Building, Tenant additionally agrees to reimburse Landlord its reasonable
out-of-pocket costs incurred in reviewing Tenant’s plans, except that Landlord
shall not be entitled to any review fees or review costs in connection with the
Tenant Improvements or Pad Improvements.  The Pad Improvements shall at all
times be Tenant’s property.  After obtaining Landlord’s consent, Tenant shall
not proceed to make such Alterations until Tenant has obtained all required
governmental approvals and permits, and provides Landlord proof reasonably
acceptable to Landlord

of funds immediately available to Tenant for such Alterations, to protect
Landlord against mechanics’ lien claims.  Tenant agrees to provide Landlord (i)
not less than fifteen (15) days prior written notice of the anticipated and
actual start-date of the work, (ii) a complete set of half-size (15” X 21”)
vellum as-built drawings promptly after completion of the Alterations, and (iii)
to the extent applicable, a certificate of occupancy, or other final government
approval if the City or other governmental authority having jurisdiction does
not issue certificates of occupancy, for the work upon completion of the
Alterations.  All Alterations shall be constructed by a licensed general
contractor reasonably acceptable to Landlord in compliance with all applicable
Laws including, without limitation, all building codes, Sustainability
Requirements and the Americans with Disabilities Act of 1990 as amended from
time to time.  All Alterations shall be designed and constructed in such a
manner as to not negatively affect any LEED or other green building
certifications which may be then in place as to any portion of the Project. Upon
the expiration or sooner termination of this Lease, all Alterations, except
movable furniture and trade fixtures, shall become a part of the realty and
belong to Landlord but shall nevertheless be subject to removal by Tenant as
provided in Section 7.B. Alterations which are not to be deemed trade fixtures
include without limitation heating, lighting, electrical systems, air
conditioning, walls, carpeting, or any installation which has become an integral
part of the Premises.  All Alterations shall be maintained, replaced or repaired
by Tenant at its sole cost and expense. In no event shall Landlord’s approval
of, or consent to, any architect, contractor, engineer or other consultant or
professional, any Alterations, or any plans, specifications and drawings for any
Alterations constitute a representation or warranty by Landlord of (i) the
accuracy or completeness of the plans, specifications, drawings and Alterations
or the absence of design defects or construction flaws therein, or the
qualification of any person or entity, or (ii) compliance with applicable Laws,
and Tenant agrees that Landlord shall incur no liability by reason of such
approval or consent.  Once any Alterations begin, Tenant shall diligently and
continuously pursue their completion.  Notwithstanding the foregoing, Tenant
may, without Landlord’s prior written consent, make non-structural Alterations
to the Premises which

-13-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

do not affect the structure, roof or Building systems and are not visible from
outside of the Building, provided that (i) such Alterations do not exceed Two
Hundred Thousand Dollars ($200,000) per contract, or Five Hundred Thousand
Dollars ($500,000) in the aggregate in a calendar year, and (ii) Tenant
otherwise complies with the provisions of this Lease relating to Alterations.

 

B.

Free From Liens:

Tenant shall keep the Premises free from all liens arising out of work
performed, materials furnished, or obligations incurred by Tenant or claimed to
have been performed for or furnished to Tenant (but excluding work performed by
Landlord).  In the event Tenant fails to discharge any such lien within ten (10)
days after receiving notice of the filing, Landlord shall immediately be
entitled to discharge the lien at Tenant’s expense and all resulting costs
incurred by Landlord, including attorney’s fees shall be due immediately from
Tenant as additional rent.

 

C.

Compliance With Governmental Regulations:

The term Laws or Governmental Regulations shall mean all federal, state, county,
city or governmental agency laws, statutes, ordinances, codes, standards, rules,
requirements, regulations, Sustainability Requirements or orders now in force or
hereafter enacted, promulgated, or issued.  The term also includes government
measures regulating or enforcing public access, traffic mitigation,
occupational, health, or safety standards for employers, employees, landlords,
or tenants. Tenant, at Tenant’s sole expense shall comply with all such
Governmental Regulations applicable to the Premises or the Tenant’s use of the
Premises and shall make all repairs, replacements, alterations, or improvements
necessary to comply with said Governmental Regulations.  The judgment of any
court of competent jurisdiction or the admission of Tenant in any action or
proceeding against Tenant (whether Landlord be a party thereto or not) that
Tenant has violated any such law, regulation or other requirement in its use of
the Premises shall be conclusive of that fact as between Landlord and Tenant.
Tenant’s obligations pursuant to this

Section 8.C shall include, without limitation, maintaining and restoring the
Premises and making structural and nonstructural alterations and additions to
the Premises, Building and Common Area in compliance and conformity with all
Laws and recorded documents to the extent required because of Tenant’s
particular use of the Premises or in connection with any work or Alteration made
by or on behalf of Tenant during the Lease Term or any breach of Tenant’s
obligations under this Lease.  The foregoing shall include, without limitation,
compliance with and improvements required by the Americans With Disabilities Act
or any similar Laws, as they may be amended from time to time whether or not
required because of Tenant’s particular use of the Premises or any work or
Alteration made by or on behalf of Tenant during the Lease Term or any breach of
Tenant’s obligations under this Lease.  Landlord’s approval of any Alteration or
other act by Tenant shall not be deemed to be a representation by Landlord that
said Alteration or act complies with applicable Laws, and Tenant shall remain
solely responsible for said compliance.

Notwithstanding anything contained herein to the contrary, if any improvement or
alteration to the Premises is required as a result of any future Laws or changes
in Laws affecting  the Premises (other than ADA) and is not  triggered by
Tenant's particular use of the Premises and is not required because of
Alterations made  by Tenant,  and the cost of such work is reasonably estimated
by Tenant and Landlord to be Eighty Thousand Dollars ($80,000) or more, then
Landlord shall perform such work and the cost of such improvements shall be
allocated between Landlord and  Tenant, and Tenant shall only be obligated to
pay, each month during the remainder of the Lease Term after such improvements
are made or such costs are incurred, on the date on which Monthly Base Rent is
due, an amount equal to the product obtained by multiplying the cost of such
work by a fraction, the numerator of which is one, and the denominator of which
is the anticipated useful life (in months) of the improvement, together with
interest thereon at the greater of Landlord’s cost of funds or seven percent
(7%) per annum (the “Amortization Interest Rate”).

-14-

 

 

 

 

 

 



Exhibit 10.6

 

D.

Insurance Requirements:

Tenant or its general contractors shall maintain during the course of
construction of Alterations, at Tenant’s sole cost and expense, builders’ risk
insurance for the amount of the completed value of the Alterations on an
all-risk non-reporting form covering all improvements under construction,
including building materials, and other insurance in amounts and against such
risks as Landlord shall reasonably require in connection with the Alterations.
In addition to and without limitation on the generality of the foregoing, Tenant
shall ensure that its contractors procure and maintain in full force and effect
during the course of construction a “broad form” commercial general liability
and property damage policy of insurance naming Landlord, any property manager
reasonably designated by Landlord and Landlord’s lenders and any affiliates of
Landlord that are designated by Landlord from time to time as additional
insureds.  The minimum limit of coverage of the aforesaid policy shall be in the
amount of not less than Five Million Dollars ($5,000,000) per occurrence and
Five Million Dollars ($5,000,000) annual aggregate, and shall contain a
severability of interest clause or a cross liability endorsement.  If Commercial
General Liability Insurance or other form with a general aggregate limit is
used, either the general aggregate limit shall apply separately to this
project/location or the general aggregate limit shall be twice the required
occurrence limit.  In no event shall the amount or type of insurance maintained
or required to be maintained by Tenant or any of its contractors under this
Lease in any way limit Tenant’s liability under this Lease, including without
limitation any indemnification, defense or hold harmless provision in favor of
Landlord under this Lease.

 

E.

Rooftop Equipment Rights:

At no additional rent to Tenant, Tenant shall have the right, in common with
Landlord, upon prior written approval by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed, and at Tenant’s sole cost and
expense (and not as a Work Allowance Cost), to install and operate a satellite
dish or antennae on a portion of the roof of the Building (such portion being
the “Roof Space”) for receipt of satellite and

other communications transmissions, and to install cables from such equipment
into the Building (collectively, the “Communications Equipment”) provided that
(i) Tenant has obtained all governmental approvals required with respect to the
installation and use of such equipment, and such Communications Equipment
complies with all applicable Laws, (ii) such installation shall be performed by
a licensed contractor in a good and workmanlike manner, and in a manner that
does not invalidate any roof or other warranties, (iii) such equipment shall be
installed in a location reasonably acceptable to Landlord, (iv) such equipment
shall be screened in a manner reasonably acceptable to Landlord, (v) such work
will not adversely affect the structural components of the Building or the roof
structure or membrane, (vi) Tenant shall not access the roof for any reason
without at least twenty four (24) hours prior notice to Landlord in each
instance, except for routine maintenance of such Communications Equipment, (vii)
Landlord or its representatives shall have the right to be present during any
such access, except for routine maintenance of such Communications Equipment,
and (viii) Tenant otherwise complies with all of the requirements in this Lease
as it relates to Alterations.  The Communications Equipment shall constitute an
Alteration, subject to the terms and conditions of this Lease relating to
Alterations. Tenant, at its sole cost and expense (except to the extent such
costs are covered by insurance, guaranties or warranties) shall promptly repair
any and all damage to the roof or equipment located thereon or any other portion
of the Building, including any needed replacements resulting from the activities
of Tenant or Tenant’s Agents, including without limitation, all roof leaks and
damage to flashing, roof membrane, parapet walls, roof top equipment and
materials. Upon the expiration or earlier termination of this Lease, Tenant
shall promptly remove all Communications Equipment, and repair any damage to the
roof of the Building and other areas thereof caused by such removal.  Such
repair work shall be undertaken in accordance with all applicable Laws in effect
as of the date of such repair. If Landlord requires access to the portion of the
roof within the Roof Space for maintenance and repair thereof, Landlord shall
give Tenant reasonable prior written notice of such requirement and the
reasonable dates on which Landlord proposes to perform such maintenance and
repair.  

-15-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

Prior to the date specified in Landlord’s notice, if deemed necessary by
Landlord, Tenant shall, at Tenant’s sole cost and expense, take all actions
necessary to remove the Communications Equipment from the Roof Space and make
the Roof Space available to Landlord for roof maintenance and repair.  Upon
completion of the roof maintenance and repair, Tenant may reinstall the
Communications Equipment, at its sole cost and expense, in accordance with the
requirements of this Section 8.E above.  If emergency roof repairs are
necessary, Landlord may itself remove the Communications Equipment from the
affected area, after first using reasonable efforts to notify Tenant, and
Landlord shall not be liable to Tenant for any loss, cost, damage or expense
arising from such removal during an emergency.  Tenant agrees that Landlord has
no obligation to protect, secure, install, construct, maintain, repair or remove
any Communications Equipment, and Tenant hereby assumes all risk of loss or
damage to or from the Communications Equipment from any cause.  Tenant hereby
waives all claims against Landlord and the Landlord Related Parties with respect
to any such loss or damage.

9.

MAINTENANCE OF PREMISES:

 

A.

Landlord’s Obligations:

Landlord, at its sole cost and expense, shall maintain in good condition, order,
and repair, and replace as and when necessary, the structural components of the
Building, which for the purpose of this Lease means and is limited to the
foundation, exterior load bearing walls and roof structure (but not roof
membrane), except that the cost to repair any damage to such items caused by
Tenant or Tenant’s Agents shall be paid for by Tenant to the extent the cost of
repair is not fully paid to Landlord from available insurance proceeds,
guaranties or warranties.

 

B.

Tenant’s Obligations:

Except for  those items described in Section 9.A above which are required to be
maintained and repaired by Landlord, Tenant shall clean, maintain, repair and
replace when necessary the Building and every part thereof through regular
inspections and servicing, including but not limited to the following, to the
extent Landlord does not elect to

maintain the same as Reimbursable Operating Costs: (i) all plumbing and sewage
facilities, (ii) all heating ventilating and air conditioning facilities and
equipment, (iii) all fixtures, interior walls, floors, carpets and ceilings,
(iv) all windows, door entrances, plate glass and glazing systems including
caulking, and skylights, (v) all electrical facilities and equipment, (vi) all
automatic fire extinguisher equipment, (vii) [intentionally deleted], (viii) all
elevator equipment, and (ix) the roof membrane system. All wall surfaces and
floor tile are to be maintained in an as good a condition as when Tenant took
possession free of holes, gouges, or defacements.   With respect to items (ii),
(viii) and (ix) above, Tenant shall provide Landlord a copy of a service
contract between Tenant and a licensed service contractor providing for periodic
maintenance of all such systems or equipment in conformance with the
manufacturer’s recommendations.  Tenant shall provide Landlord a copy of such
preventive maintenance contracts and paid invoices for the recommended work if
requested by Landlord. To the extent that any part of the items in (i) through
(ix) above is determined by Landlord to be for the benefit of more than one (1)
tenant or occupant of the Building or Project, Landlord shall assume the
obligation to clean, maintain, repair and replace the same as Reimbursable
Operating Costs and Tenant shall during the period of such assumption have no
obligation to clean, maintain, repair or replace such item. If any damage or
destruction to the Premises or the Project is caused by the act or negligence of
Tenant or Tenant’s Agents, Tenant shall promptly repair or restore such damage
or destruction, except to the extent the cost of such repair or restoration is
covered by insurance maintained or required to be maintained by Landlord,
warranties or guaranties, and is required to be repaired by Landlord pursuant to
Article 16 below.

Notwithstanding this Section 9.B above, if Tenant determines that any
mechanical, sprinkler, life safety, heating, ventilating and air conditioning,
electrical or plumbing systems or elevators located in or servicing the Building
(but not including any such equipment or systems added to service any
rack/server labs or any other trade fixtures or Specialized Tenant Improvements)
which Tenant is required to repair and replace (other than Tenant Improvements
or

-16-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

Alterations or work required of Tenant to comply with applicable Laws pursuant
to Section 8.C) or the Building’s roof membrane are in need of material repair
or replacement, and (i) the cost of such repair replacement is in excess of
Eighty Thousand Dollars ($80,000), and (ii) the material repair or replacement
constitutes a capital cost under generally accepted accounting principles, then
Tenant shall notify Landlord of same in writing. If Tenant notifies Landlord of
the foregoing pursuant to the prior sentence, then Landlord shall cause such
repair or replacement (whether an item is repaired or replaced shall be
determined by Landlord in its reasonable discretion) to be made, subject to
reimbursement by Tenant as follows: The entire cost incurred by Landlord with
respect to such work, together with interest thereon at the Amortization
Interest Rate, shall be amortized over the useful life of the capital repair or
replacement, as reasonably determined by Landlord in accordance with GAAP
(defined in Section 9.D), and the monthly amortized cost (and interest thereon
at the Amortization Interest Rate) shall be paid by Tenant under this Lease each
month at the same time that Base Monthly Rent is due hereunder until the earlier
of the Expiration Date (as the same may be extended pursuant to this Lease,
whether by exercise of an Option, extension on a month to month basis or
otherwise) or  the date that the entire cost of such work and interest thereon
has been reimbursed to Landlord.

 

C.

Obligations Regarding Reimbursable Operating Costs:

In addition to the direct payment by Tenant of expenses as provided in Section
9.B, 10, 11 and 12 of this Lease, Tenant agrees to reimburse Landlord for
Tenant’s Allocable Share of Reimbursable Operating Costs (as defined in Section
9.D below) resulting from Landlord payment of expenses related to the Building
or Project which are not otherwise paid by Tenant or other Project tenants
directly other than as Reimbursable Operating Costs and which are not Landlord’s
sole responsibility hereunder.  Payment of Tenant’s Allocable Share of
Reimbursable Operating Costs shall commence on the Commencement Date and shall
be due and payable throughout the Lease Term. Landlord shall have the right to
periodically  provide Tenant with a written estimate of Reimbursable Operating
Costs for the next twelve

(12) months and Tenant shall thereafter, until Landlord revises such estimate,
pay to Landlord as additional rent, along with its Base Monthly Rent, one
twelfth of Tenant’s Allocable Share of the Reimbursable Operating Costs as
estimated by Landlord.  Within ninety (90) days after the end of each calendar
year during the Lease Term (including without limitation the calendar year in
which the Lease Term ends) Landlord shall deliver to Tenant a statement (“Annual
Statement”) in which Landlord shall set forth the actual expenditures for
Reimbursable Operating Costs for such calendar year and Tenant’s Allocable Share
thereof.  The Annual Statement shall be certified by an authorized officer of
Landlord to be correct.   If the Annual Statement shows that Tenant’s payments
of estimated Reimbursable Operating Costs exceeded Tenant’s actual obligation in
respect of such calendar year, the amount of such excess shall be credited
against installments of Reimbursable Operating Costs next coming due after the
delivery of Annual Statement until credited in full.  To the extent any amount
owed to Tenant pursuant to the immediately prior sentence has not been fully
credited as of the expiration or sooner termination of the Lease, then the
portion of the overpayment not fully credited shall be paid to Tenant not later
than ten (10) days after the date that the Lease has expired or terminated, the
amount owed to Tenant has been determined, there are no outstanding amounts owed
under this Lease and a final reconciliation of Reimbursable Operating Costs has
been completed by Landlord, which obligation shall survive the expiration or
sooner termination of the Lease Term. If the Annual Statement shows that
Tenant’s payments of estimated Reimbursable Operating Costs were less than its
actual obligation in respect of such calendar year, Tenant shall pay said
difference to Landlord within thirty (30) days after Tenant’s receipt of the
Annual Statement, which obligation shall survive the expiration or sooner
termination of the Lease Term.

If Tenant disputes the amount or characterization of any item contained in the
Annual Statement then Tenant shall give written notice thereof to Landlord not
later than ninety (90) days after the Annual Statement is delivered to
Tenant.  Tenant shall then have the right to cause Landlord’s records upon which
the Annual Statement is based to be audited by an independent

-17-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

nationally recognized certified public accounting firm. Except as provided
below, the fee for any audit conducted on Tenant’s behalf shall be borne solely
by Tenant.  In no event shall the fee for any audit be computed on a contingency
fee basis or be otherwise dependent upon the findings of such audit, and Tenant
shall demonstrate to Landlord’s reasonable satisfaction the non-contingent
nature of the contract between Tenant and such auditor. Tenant shall not have
any right to withhold any payment pending resolution of such dispute or audit,
and payment by Tenant of any sum or sums in dispute shall not be deemed to be a
waiver of Tenant’s right to audit or contest the Annual Statement in accordance
with the terms and conditions of this Lease.   Landlord shall cooperate with
such audit and shall provide Landlord’s books and records reasonably requested
and relative to the audit which shall be conducted during regular business hours
at the office where Landlord maintains its books and records, at no cost to
Landlord except as expressly provided below.  If after such audit the parties do
not agree on the audit findings then the dispute shall be settled by arbitration
pursuant to Section 20.E below. If, as a result of Tenant’s inspection of
Landlord’s books or the findings of the third party independent audit of
Landlord’s records and review, an error is discovered in the Annual Statement,
Landlord shall revise the Annual Statement accordingly and any overpayment by
Tenant shall be credited against payments of Reimbursable Operating Costs
thereafter coming due until credited in full, and any underpayment shall be paid
by Tenant not later than thirty (30) days after receipt by Tenant of
written  demand for payment, which obligation shall survive the expiration or
sooner termination of this Lease.  To the extent any amount owed to Tenant
pursuant to the immediately prior sentence has not been fully credited as of the
expiration or sooner termination of this Lease, then the portion of the
overpayment not fully credited shall be paid to Tenant not later than thirty
(30) days after the date that this Lease has expired or terminated, the amount
owed to Tenant has been determined, there are no outstanding amounts owed under
this Lease and a final reconciliation of Reimbursable Operating Costs has been
completed by Landlord, which obligation shall survive the expiration or sooner
termination of this Lease.  If Tenant does not notify Landlord of a dispute
within ninety (90) days after receipt of any Annual Statement, Tenant

shall be deemed to have accepted such Annual Statement and waived its right to
dispute the Annual Statement or conduct an audit with respect to the Annual
Statement. Landlord’s records and any information provided by Landlord to
auditors pursuant to this Section, and the results of any such audit, shall be
kept confidential by Tenant and its auditors, and shall not be made available by
the auditors or Tenant to any other person or entity except to Tenant’s parent
or affiliates and outside legal and financial representatives and except in any
dispute resolution proceeding between the parties relating to such audit.  If
requested by Landlord, Tenant and its auditor shall, prior to any such audit,
execute and deliver to Landlord a confidentiality agreement prepared by
Landlord, reasonably acceptable to Tenant.  If the final audit discloses an
error in Landlord’s determination of the Reimbursable Operating Costs in excess
of five percent (5%) in Landlord’s favor (i.e. the Annual Statement overstated
Reimbursable Operating Costs by more than five percent (5%)), then all
reasonable out-of-pocket costs of the audit shall be borne by Landlord;
otherwise the cost of the audit shall be borne by Tenant.

 

D.

Reimbursable Operating Costs:

For purposes of calculating Tenant’s Allocable Share of Building and Project
costs, the term “Reimbursable Operating Costs” is defined as all costs and
expenses which are incurred by Landlord in connection with ownership and
operation of the Building or the Project, together with such additional
facilities as may be determined by Landlord to be reasonably desirable or
necessary to the ownership or operation of the Building and/or Project, except
for costs that are Landlord’s sole responsibility hereunder or excluded
elsewhere herein.  All costs and expenses shall be determined in accordance with
generally accepted accounting principles which shall be consistently applied
with accruals appropriate to Landlord’s business
(“GAAP”).  Reimbursable  Operating Costs shall include, but not be limited to,
the following to the extent the obligation therefor is not that of Tenant under
the provisions of Section 9.B above:  (i) common area utilities, including
water, power, telephone, heating, lighting, air conditioning, ventilating, and
Building utilities to the extent not separately metered to the Building; (ii)
common area

-18-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

maintenance and service agreements for the Building and/or Project and the
equipment therein, including without limitation, common area janitorial
services, alarm and security services (if Landlord elects to provide such
services), third party property manager (if any) cleaning of exterior surfaces
of exterior building windows, and maintenance of the sidewalks, landscaping,
waterscape, roof membrane, parking areas, driveways, service areas, mechanical
rooms, elevators, and the building exteriors; (iii) insurance premiums and
costs, including without limitation, the premiums and cost of All Risk or
Special Cause of Loss property coverage (or its equivalent or industry
replacement) (including Business Interruption), liability coverage, rental
abatement, Environmental Liability coverage and if elected by Landlord,
earthquake insurance applicable to the Building or Project; (iv) repairs,
replacements and general maintenance (excluding repairs and general maintenance
paid by proceeds of insurance or by Tenant or other third parties other than as
Reimbursable Operating Costs, and repairs or alterations attributable solely to
tenants of the Building or Project other than Tenant); (v) all real estate taxes
and assessment installments and other impositions and charges which may be
levied on the Building or Project, upon the occupancy of the Building or Project
and including any substitute or additional charges which may be imposed during
the Lease Term, or which are applicable to the Lease Term regardless of when
imposed, including real estate tax increases due to a sale, transfer or other
change of ownership of the Building or Project, as such taxes are levied or
appear on the City and County tax bills and assessment rolls; (vi) costs of
complying with Sustainability Requirements; (vii) deductibles under insurance
policies except for deductibles under earthquake insurance policies in excess of
Two Hundred Thousand Dollars ($200,000) per event of casualty; (viii) capital
expenditures (1) required by Laws, (2) reasonably necessary to repair or replace
existing capital items, or (3) reasonably incurred to increase efficiencies and
save costs in the Building(s) but not in excess of such cost savings, provided
that all such costs shall be amortized over their useful lives as reasonably
determined by Landlord in accordance with GAAP, together with interest on the
unpaid portion of such expenditure at the Amortization Interest Rate, subject to
this paragraph below and to the next paragraph of this

Section 9.D; (ix) the wages and benefits of all employees devoting time on
operating or managing the Project, provided that as to any employee who does not
devote substantially all of his or her employed time to the Project, that
employee’s wages and benefits shall be prorated to reflect the time spent on
operating or managing the Project as opposed to time spent on matters unrelated
to operating and managing the Project; (x) maintenance, repairs and replacement
of all bicycles provided by Landlord for the use of tenants and other occupants
of the Project, if Landlord elects to provide such bicycles; and (xi) any of
items (i) through (vi) in Section 9.B above to the extent Landlord has assumed
with respect thereto the obligation for cleaning, maintenance, repair and/or
replacement of any of them as Reimbursable Operating Costs.  A capital
expenditure of Eighty Thousand Dollars ($80,000) or more (per item of expense)
shall be amortized over its useful life as reasonably determined by Landlord in
accordance with GAAP, together with interest on the unpaid portion of such
expenditure at the Amortization Interest Rate.  Notwithstanding this paragraph
above or the next paragraph of this Section 9.D below, a capital expenditure of
less than Eighty Thousand Dollars ($80,000) (per item of expense) may be
expensed by Landlord in the year incurred, rather than amortized; but if not
expensed shall be amortized over its useful life as described in the immediately
preceding sentence. Landlord shall have no obligation to provide guard services
or other security measures for the benefit of the Project; provided, however,
that nothing contained herein shall prevent Landlord, at its sole option, from
providing security measures for the Project.  Notwithstanding Landlord’s
election to provide security measures for the Project, Tenant assumes all
responsibility for the protection of Tenant and Tenant’s Agents from acts of
third parties.    This is a “Net” Lease, meaning that Base Monthly Rent is paid
to Landlord absolutely net of all costs and expenses, except only those costs
which this Lease expressly states shall be paid by Landlord at Landlord’s sole
cost or excluded elsewhere herein.  The provision for payment of Reimbursable
Operating Costs by means of monthly payment of Tenant’s Allocable Share of
Building and/or Project costs is intended to pass on to Tenant and reimburse
Landlord for Tenant’s Allocable Share of all costs of operating and managing the
Building

-19-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

and/or Project, other than those costs which this Lease expressly states shall
be paid by Landlord at Landlord’s sole cost. If less than one hundred percent
(100%) of the Building and  other Project buildings is leased at any time during
the Lease Term, Landlord shall adjust Reimbursable Operating Costs to equal
Landlord’s reasonable estimate of what Reimbursable Operating Costs would be had
one hundred percent (100%) of the Building and the other Project buildings been
leased.  If a bill for real property taxes and assessments is received by
Landlord after the expiration or termination of the Lease Term (including
without limitation a supplemental tax bill), but is applicable to any tax year
within the Lease Term, Tenant shall pay Tenant’s Allocable Share of such taxes
and assessments not later than thirty (30) days after Tenant’s receipt of notice
of the amount due from Landlord, which obligation shall survive expiration or
sooner termination of the Lease Term.

Notwithstanding anything contained herein to the contrary, Reimbursable
Operating Costs shall not include any of the following:  (a) debt service under
mortgages or other liens, (b) ground lease rent, (c) costs of restoration to the
extent of net insurance proceeds received by Landlord, or which were required by
this Lease to be covered by insurance, or which were paid for directly by Tenant
or any third party other than as part of Reimbursable Operating Costs, or which
are covered by warranties or guaranties, (d) leasing commissions and costs
incurred in connection with entering into new leases or disputes under existing
leases, (e) costs associated with bad debt losses, (f) reserves, (g) costs of
capital improvements, repairs, replacements or expenditures, except as provided
in the provision in the prior paragraph of this Section 9.D relating to
expensing of capital expenditures of less than Eighty Thousand Dollars ($80,000)
and in Section 9.D(viii) above, (h) expenses for tenant improvement work or
allowances, inducements, and other concessions for any tenant, (i) the cost of
any repairs, improvements, or replacements made to remedy any structural defect
in the original structural design or construction of the base Building or
Project (as opposed to Tenant Improvements and other Alterations made under this
Lease or any tenant improvement or other alterations made by any prior tenant of
the Building), (j) costs to

remove or remediate any Hazardous Materials that were not caused by Tenant or
its agents, (k) management and administrative fees or costs, which in the
aggregate, exceed the management fee in Section 20.N below, or (l) deductibles
under earthquake insurance policies in excess of Two Hundred Thousand Dollars
($200,000) per event of casualty. Exclusion of costs from Reimbursable Operating
Costs shall not be construed to release Tenant from the obligation to pay for
such costs other than as Reimbursable Operating Costs as expressly provided
elsewhere in this Lease (including but not limited to Tenant’s obligations
relating to Hazardous Materials pursuant to Article 13 below).

 

E.

Tenant’s Allocable Share:

For purposes of prorating Reimbursable Operating Costs which Tenant shall pay,
Tenant’s Allocable Share of Reimbursable Operating Costs shall be computed by
multiplying the Reimbursable Operating Costs by a fraction, the numerator of
which is the rentable square footage of the Premises and the denominator of
which is either (i) the total rentable square footage of the Building if the
service or cost is allocable only to the Building, or (ii) the total rentable
square footage of the buildings in the Project if the service or cost is
allocable to the entire Project and there are other buildings in the Project, or
(iii) the total rentable square footage of the premises of those tenants or
occupants that Landlord determines to be benefiting from such service or
facility.  Tenant’s obligation to share in Reimbursable Operating Costs shall be
adjusted to reflect the Lease Commencement Date and Expiration Date and is
subject to recalculation in the event of expansion or contraction of the
rentable square footage of the Premises, Building or Project.

 

F.

Waiver of Liability:

Failure by Landlord to perform any defined services required of Landlord under
this Lease, or any cessation thereof, when such failure is caused by accident,
breakage, repairs, strikes, lockout or other labor disturbances or labor
disputes of any character or by any other cause, similar or dissimilar, shall
not render Landlord liable to Tenant in any respect, including damages to either
person or property, nor be construed as an eviction

-20-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

of Tenant, nor cause an abatement of rent, nor relieve Tenant from fulfillment
of any covenant or agreement hereof.  Should any equipment or machinery utilized
in supplying the services listed herein as being Landlord’s obligation break
down or for any cause cease to function properly, upon receipt of written notice
from Tenant of any deficiency or failure of any services, Landlord shall use
reasonable diligence to repair the same as soon as reasonably possible, but
Tenant shall have no right to terminate this Lease and shall have no claim for
rebate of rent or damages on account of any interruptions in service occasioned
thereby or resulting therefrom.  Tenant waives the provisions of California
Civil Code Sections 1941 and 1942 concerning the Landlord’s obligation of
tenantability and Tenant’s right to make repairs and deduct the cost of such
repairs from the rent, and any similar Law now or hereafter in effect.  Landlord
shall not be liable for a loss of or injury to person or property, however
occurring, through or in connection with or incidental to furnishing, or its
failure to furnish, any of the foregoing.

10.

INSURANCE:

 

A.

Tenant’s Use:

Tenant shall not use or permit the Premises, or any part thereof, to be used for
any purpose other than that for which the Premises are hereby leased; and no use
of the Premises shall be made or permitted, nor acts done, which will cause an
increase in premiums or a cancellation of any insurance policy covering the
Premises or any part thereof, nor shall Tenant sell or permit to be sold, kept,
or used in or about the Premises, any article prohibited by the standard form of
insurance policies.  Tenant shall, at its sole cost, comply with all
requirements of any insurance company or organization necessary for the
maintenance of property and liability policies covering the Premises and
appurtenances.  

 

B.

Landlord’s Insurance:

Landlord agrees to purchase and keep in force All Risk or Special Cause of Loss
insurance (or its equivalent or industry replacement) in an amount equal to the
replacement cost of the Building (excluding deductibles and any Tenant
Improvements and Alterations that are Specialized

Tenant Improvements (defined below) and other than Alterations for which
Landlord’s consent is not obtained). As used in this Lease, “Specialized Tenant
Improvements” means offices and conference rooms which are hard walled
constructed. In addition, Landlord may elect to purchase insurance coverage for
perils including earthquake, flood and/or terrorist acts, in amounts and with
deductibles reasonably determined by Landlord. Landlord may also maintain a
policy of (i) commercial general liability insurance insuring Landlord (and such
others designated by Landlord) against liability for personal injury, bodily
injury, death and damage to property occurring or resulting from an occurrence
in, on or about the Premises or Project in an amount as Landlord determines is
reasonably necessary for its protection, (ii) rental loss insurance covering  a
minimum of twelve (12) months and (iii) Environmental Impairment/Pollution
Liability coverage. Tenant agrees to pay Landlord as additional rent, within
thirty (30) days after written invoice to Tenant, Tenant’s Allocable Share of
the amount of any deductible under such policies (except deductibles under
earthquake insurance policies in excess of Two Hundred Thousand Dollars
($200,000) per event of casualty), provided that if damage is confined to the
Premises, Tenant shall pay the entire deductible to Landlord (except deductibles
under earthquake insurance policies in excess of Two Hundred Thousand Dollars
($200,000) per event of casualty.  It is understood and agreed that Tenant’s
obligation to pay insurance premiums under this Section 10.B will be prorated to
reflect the Commencement Date and Expiration Date.

 

C.

Tenant’s Insurance:

Tenant agrees, at its sole cost, to insure its personal property, trade
fixtures, Specialized Tenant Improvements and other Alterations not required to
be insured by Landlord against damage for their full replacement value (without
depreciation).  Said insurance shall provide All Risk or Special Cause of Loss
coverage (or its equivalent or industry replacement) equal to the replacement
cost of said property.  The property insurance provided by Tenant as required by
this paragraph shall be carried in favor of Landlord and Tenant as their
respective interests may appear and shall provide that any loss to Alterations
shall be

-21-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

adjusted with and be payable to both Landlord and Tenant.  Tenant agrees, at its
sole cost, to obtain and maintain throughout the Lease Term Commercial General
Liability insurance for occurrences within the Project with a combined single
limit of not less than Five Million Dollars ($5,000,000), worker’s compensation
insurance in compliance with statutory requirements, and Employer’s Liability
with a limit of not less than Five Million Dollars ($5,000,000).  Tenant’s
liability insurance shall be primary insurance containing a cross-liability
endorsement, and shall provide coverage on an “occurrence” rather than on a
“claims made” basis.  All such insurance shall provide for severability of
interests; shall provide that an act or omission of one of the named or
additional insureds shall not reduce or avoid coverage to the other named or
additional insureds.  Tenant shall name Landlord, Landlord’s affiliates and
property manager and Landlord’s lenders as additional insureds on Tenant’s
liability policies and shall name Landlord and Landlord’s lenders as loss payees
on its property insurance.  Tenant shall provide a waiver of subrogation in
favor of Landlord, Landlord’s affiliates and property manager for worker’s
compensation and employer’s liability. Tenant shall deliver to Landlord a copy
of all required policies and renewal certificates, or other evidence of coverage
reasonably acceptable to Landlord, evidencing the coverage required of Tenant,
prior to the earlier of the Commencement Date or first entry to ready any
portion of the Premises for Tenant’s occupancy, and before expiration of any
such policies, but in no event later than five (5) days before the scheduled
expiration of such policies.  All insurance policies required under this Section
10.C shall provide that the insurer will endeavor to provide give ten (10) days’
prior written notice to Landlord of any cancellation, termination, or reduction
in coverage, but in any case Tenant shall be obligated to notify Landlord of the
occurrence of any such event not later than five (5) days after Tenant becomes
aware of any such event.  Notwithstanding the above, Tenant shall obtain and
maintain throughout the Lease Term, at Tenant’s sole cost and expense, such
increased amounts of coverage and other forms and amounts of insurance as may be
reasonably requested by Landlord from time to time, but no more than once in any
five (5) year period, provided that such increased or new amounts or types of
insurance are

reasonably available and are required of comparable tenants by landlords of
comparable buildings in Santa Clara County, California. In no event shall the
types or limits of any insurance policies maintained or required to be
maintained under this Lease by Tenant or its contractors limit Tenant’s
liability under this Lease, including without limitation Tenant’s
indemnification, defense and hold harmless obligations.

 

D.

Waiver:

Notwithstanding anything contained herein to the contrary, Landlord and Tenant
hereby waive all tort, contract or other rights each may have against the other
on account of any loss or damage sustained by Landlord or Tenant, as the case
may be, to the Premises or its contents, or the other Project improvements,
which may arise from any risk to the extent covered by their respective property
insurance policies (or to the extent they would have been covered had such
insurance policies been maintained in accordance with this Lease) as set forth
above; provided that such waiver shall be effective only to the extent permitted
by the insurance covering such loss or, if insurance is required by this Lease
but not obtained, permitted by the insurance that would cover such loss if such
insurance were obtained as required by this Lease.  The Parties shall each
obtain from their respective insurance companies a waiver of any right of
subrogation which said insurance company may have against Landlord or Tenant, as
the case may be, with respect to the property insurance maintained with respect
to this Lease.

11.

TAXES:

Tenant shall be liable for and shall pay as additional rent, prior to
delinquency, all taxes and assessments levied against Tenant’s personal property
and trade or business fixtures.  If, at any time during the Lease Term a tax,
excise on rents, business license tax or any other tax, however described, is
levied or assessed against Landlord as a substitute or addition, in whole or in
part, for taxes assessed or imposed on land or buildings, Tenant shall pay and
discharge its Allocable Share of such tax or excise on rents or other tax before
it becomes delinquent as part of Reimbursable Operating Costs; except that this
provision is not

-22-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

intended to cover net income taxes, documentary transfer, inheritance, gift or
estate tax imposed upon Landlord.  In the event that a tax is placed, levied, or
assessed against Landlord and the taxing authority takes the position that
Tenant cannot pay and discharge its Allocable Share of such tax on behalf of
Landlord, then at Landlord’s sole election, Landlord may increase the Base
Monthly Rent by the exact amount of Tenant’s Allocable Share of such tax and
Tenant shall pay such increase.  If by virtue of any application or proceeding
brought by Landlord, there results a reduction in the assessed value of the
Premises during the Lease Term, Tenant agrees to pay Landlord a fee consistent
with the fees charged by a third party appeal firm for such services, as part of
Reimbursable Operating Costs.

12.

UTILITIES:

Tenant shall arrange for and pay directly to the providing utility all water,
gas, electric, telephone, and other utilities supplied to the
Premises.  Landlord shall not be liable for loss of or injury to person or
property, however occurring, through or in connection with or incidental to
furnishing or the utility company’s failure to furnish services or utilities to
the Premises or any other portion of the Project, and no failure or shortage of
services or utilities shall entitle Tenant to abatement or reduction of any
portion of Base Monthly Rent or any other amount payable under this Lease or
affect the continued effectiveness of this Lease. Tenant acknowledges that the
Premises, the Building and/or the Project may become subject to the rationing of
utility services or restrictions on utility use as required by a public utility
company, governmental agency or other similar entity having jurisdiction
thereof.  Tenant acknowledges and agrees that its tenancy and occupancy
hereunder shall be subject to such rationing or restrictions as may be imposed
upon Landlord, Tenant, the Premises, the Building and/or the Project, and Tenant
shall in no event be excused or relieved from any covenant or obligation to be
kept or performed by Tenant by reason of any such rationing or restrictions.

Landlord makes no representation with respect to the adequacy or fitness of the
air-conditioning or ventilation equipment serving the Building to maintain
temperatures which may be required for,

or because of, any equipment of Tenant, and Landlord shall have no liability for
loss or damage in connection therewith.  

13.

TOXIC WASTE AND ENVIRONMENTAL DAMAGE:

 

A.

Use of Hazardous Materials:

Without the prior written consent of Landlord, neither Tenant, nor any subtenant
of the Premises (of any tier in the chain of title) or any of Tenant’s or such
subtenant’s agents, employees, representatives, affiliates, architects,
contractors (including without limitation subcontractors of all tiers),
suppliers, vendors, subtenants, licensees or invitees  (collectively “Tenant’s
Agents”), shall  cause or permit any Hazardous Materials, as defined below, to
be generated, brought onto, used, stored, created, released or disposed of in or
about the Premises or Project, except that Tenant may use and store small
quantities of common household cleaners and office supplies on the Premises and
fuel for the generator (if the Pad Improvements include a generator) provided
such use and storage is in strict compliance with all Environmental Laws, as
defined below.  As used herein, the term “Hazardous Materials” shall mean any
and all substances, materials or wastes (whether liquid, solid or gaseous),
which are a pollutant or contaminant, or which are hazardous, toxic, ignitable,
reactive, corrosive, dangerous, harmful or injurious, or which present a risk to
public health or the environment, or which are or may become regulated by or
under the authority of any Environmental Laws, including, without limitation,
asbestos or asbestos containing materials, petroleum products, pesticides,
polychlorinated biphenyls, flammable explosives, radioactive materials and urea
formaldehyde.  As used herein, the term “Environmental Laws” shall mean any
present or future federal, state or local Laws, whether common law, statute,
rule, regulation or ordinance, judgment, order, or other governmental
restriction, guideline, listing or requirement, relating to the environment or
any Hazardous Materials, including without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, 42  U.S.C.
§9601 et seq., the Resource Conservation and Recovery Act of 1976, 42  U.S.C.
§6901 et seq., and applicable provisions of the California

-23-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

Health and Safety Code and the California Water Code, all as heretofore or
hereafter may be amended from time to time.  In order to obtain Landlord’s
consent, Tenant shall deliver to Landlord its written proposal describing the
types and quantities of Hazardous Materials to be brought onto the Premises,
measures to be taken for storage and disposal thereof, and safety measures to be
employed to prevent pollution or contamination of the air, soil, surface and
ground water.  Landlord’s approval may be withheld in its reasonable
judgment.  Without diminishing Tenant’s obligation to obtain Landlord’s consent
to Tenant’s use of Hazardous Materials on the Premises where this Lease requires
such consent, Tenant represents and warrants that it shall comply with all
Governmental Regulations applicable to Hazardous Materials generated, brought
onto, used, stored, created, released or disposed by Tenant or Tenant’s Agents,
or by anyone else (other than Landlord or Landlord’s agents, employees or
contractors) coming onto the Premises, including doing the following:  (i)
adhere to all reporting and inspection requirements imposed by Federal, State,
County or Municipal Laws and provide Landlord a copy of any such reports or
agency inspections; (ii) obtain and provide Landlord copies of all necessary
permits and management plans required for the use, storage and handling of
Hazardous Materials on the Premises; (iii) enforce Hazardous Materials handling
and disposal practices consistent with industry standards; (iv) surrender the
Premises and Project free from any and all Hazardous Materials generated,
brought, used, stored, created, released, or disposed of by Tenant or Tenant’s
Agents or by anyone else (other than Landlord or Landlord’s agents, employees or
contractors) coming onto the Premises; and (v) to the extent required by Laws
with respect to the activities of Tenant or Tenant’s Agents, properly close the
facility with regard to such Hazardous Materials including the removal or
decontamination of any process piping, mechanical ducting, storage tanks,
containers, or trenches which have come into contact with such Hazardous
Materials and obtaining a closure certificate from the local administering
agency prior to the expiration or sooner termination of this Lease.

 

B.

Tenant’s Indemnity Regarding Hazardous Materials:

Tenant shall, at its sole cost and expense and with counsel reasonably
acceptable to Landlord, indemnify, defend and hold harmless Landlord and the
Landlord Related Parties from and against any and all claims, liabilities,
obligations, penalties, fines, actions, losses, damages, costs or expenses
(including without limitation reasonable attorneys fees) incurred or suffered
arising from generating, bringing, using, storing, creating, releasing or
disposing of Hazardous Materials in or about the Premises or Project by Tenant
or Tenant’s Agents, or by anyone else coming onto the Premises (other than
Landlord or Landlord’s agents, employees and contractors), or the violation of
any Governmental Regulation or Environmental Laws by Tenant or Tenant’s Agents
or by anyone else coming onto the Premises (other than Landlord or Landlord’s
agents, employees or contractors).  This indemnification, defense and hold
harmless obligation applies whether or not the concentrations of any such
Hazardous Materials exceed applicable maximum contaminant or action levels or
any governmental agency has issued a cleanup order.  Tenant’s indemnification,
defense, and hold harmless obligations include, without limitation, the
following:  (i) claims, liabilities, costs or expenses resulting from or based
upon administrative, judicial (civil or criminal) or other action, legal or
equitable, brought by any private or public person under present or future Laws,
including Environmental Laws; (ii) claims, liabilities, costs or expenses
pertaining to the assessment and identification, monitoring, cleanup,
containment, or removal of Hazardous Materials from soils, riverbeds or aquifers
including the provision of an alternative public drinking water source; (iii)
losses attributable to diminution in the value of the Premises, Building or
Project (iv) loss or restriction of use of rentable space in the Building or
Project; (v)  adverse effect on the marketing of any space in the Building or
Project; and (vi)  all other liabilities, obligations, penalties, fines, claims,
actions (including remedial or enforcement actions of any kind and
administrative or judicial proceedings, orders or judgments), damages (including
consequential and punitive damages), and costs (including attorney, consultant,
and expert fees and expenses) resulting from the release or violation.  This
Section 13.B

-24-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

shall survive the expiration or termination of this Lease.

 

C.

Notice of Release or Violation:

If, during the Lease Term (including any extensions), Tenant becomes aware of
(i)  any actual or threatened release of any Hazardous Materials on, under or
about the Premises or Project or (ii) any inquiry, investigation, proceeding,
claim, notice or order by any private or public person or entity regarding the
presence of Hazardous Materials on, under or about the Premises or Project,
including without limitation alleged violations of Environmental Laws by Tenant
or Tenant’s Agents, Tenant shall give Landlord written notice of the release or
investigation within five (5) days after learning of it and shall simultaneously
and thereafter furnish Landlord with copies of any claims, notices of violation,
reports, or other writings received by Tenant concerning the release or
investigation.  In the event of an actual release of Hazardous Materials, Tenant
shall also give Landlord immediate verbal notice of such release.  In the event
of any release on or into the Premises or any portion of the Project or into the
soil or ground water under the Premises, the Building or the Project of any
Hazardous Materials used, treated, stored or disposed of by Tenant or Tenant’s
Agents or by anyone else (other than Landlord or Landlord’s agents, employees or
contractors) coming onto the Premises, Tenant agrees to comply, at its sole
cost, with all laws, regulations, ordinances and orders of any federal, state or
local agency relating to the monitoring or remediation of such Hazardous
Materials.  In the event of any such release of Hazardous Materials Tenant shall
immediately give verbal and follow-up written notice of the release to Landlord,
and Tenant agrees to meet and confer with Landlord and any lender designated by
Landlord to attempt to eliminate and mitigate any financial exposure to such
lender and resultant exposure to Landlord under California Code of Civil
Procedure Section 736(b) as a result of such release, and promptly to take
reasonable monitoring, cleanup and remedial steps given, inter alia, the
historical uses to which the Project has and continues to be used, the risks to
public health posed by the release, the then available technology and the costs
of remediation, cleanup and monitoring, consistent with

acceptable customary practices for the type and severity of such contamination
and all applicable Laws.  Nothing in the preceding sentence shall eliminate,
modify or reduce the obligation of Tenant under Section 13.B of this Lease to
indemnify, defend and hold Landlord and the Landlord Related Parties
harmless.  Tenant shall provide Landlord prompt written notice of Tenant’s
monitoring, cleanup and remedial steps.   In the absence of an order of any
federal, state or local governmental or quasi-governmental agency relating to
the cleanup, remediation or other response action required by applicable Laws,
any dispute arising between Landlord and Tenant concerning Tenant’s obligation
to Landlord under this Section 13.C concerning the level, method, and manner of
cleanup, remediation or response action required in connection with such a
release of Hazardous Materials shall be resolved by arbitration pursuant to this
Lease.

 

D.

Remediation Obligations:

In the event of any release on, under or about the Premises or the Project of
any Hazardous Materials generated, brought onto, used, stored, created or
disposed of by Tenant or Tenant’s Agents or by anyone else (other than Landlord
or Landlord’s agents, employees or contractors) coming onto the Premises, Tenant
shall, at its sole cost, promptly take all necessary and appropriate actions, in
compliance with applicable Environmental Laws, to remove or remediate such
Hazardous Materials, whether or not any governmental agency has issued a cleanup
order, so as to return the Premises and Project to the condition that existed
before the introduction of such Hazardous Materials.  Tenant shall obtain
Landlord’s written consent prior to implementing any proposed removal or
remedial action, provided, however, that Tenant shall be entitled to respond
immediately to an emergency without first obtaining Landlord’s written
consent.  Nothing in the preceding sentence shall in any way eliminate, modify
or reduce the obligation of Tenant under Section 13.B of this Lease to
indemnify, defend and hold Landlord and the Landlord Related Parties harmless.
Landlord agrees that Tenant and Tenant’s Agents shall not be liable to Landlord
for, and Landlord shall not require Tenant to remove or remediate (or pay for
the cost thereof), any Hazardous Materials that were present at the

-25-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

Project as of the Delivery Date or that have migrated to or under a Building or
the Project from off-site (i.e. off the Project) sources, except to the extent
caused by Tenant or Tenant’s Agents.

 

E.

Environmental Monitoring:

Landlord and its agents and consultants shall have the right to inspect,
investigate, sample and monitor the Premises, including any air, soil, water,
ground water, or to conduct any other sampling or testing, digging, drilling or
analysis, to determine whether Tenant is complying with the terms of this
Section 13.  If Landlord discovers that Tenant is not in compliance with the
terms of this Section 13, all costs incurred by Landlord in determining Tenant’s
non- compliance, including attorneys’, consultants’ and experts’ fees, shall be
due and payable by Tenant to Landlord within five (5) days following Landlord’s
written demand therefor.  

14.

TENANT’S DEFAULT

 

A.

Events of Default

The occurrence of any of the following shall constitute a material default and
breach of this Lease by Tenant:  (i) Tenant’s failure to pay the Base Monthly
Rent or any other payment due under this Lease (including additional rent) by
the date such amount is due, where such failure continues for three (3) business
days after written notice from Landlord to Tenant; (ii) the abandonment of the
Premises by Tenant; (iii) Tenant’s failure to deliver to Landlord any document
or agreement required to be delivered by Tenant pursuant to Sections 3.D, 20.H,
20.K, 20.T within the time required by those Sections, or failure to discharge
any liens within the time required by Section 8.B, or failure to deliver any
evidence of insurance within the time required by this Lease, where such failure
continues for two (2) business days after notice of the failure has been
delivered to Tenant; (iv) Tenant’s failure to observe and perform any other
required provision of this Lease, or the occurrence of any other event described
as a breach or default in other Sections of this Lease or any amendment to this
Lease, where such failure or default continues for thirty (30) days after
written notice from Landlord, provided, however, that if the nature of the
default

is such that it cannot reasonably be cured within such thirty (30) day period,
Tenant shall not be deemed in default if it commences within such thirty (30)
day period to cure, thereafter diligently prosecutes the same to completion, and
completes such cure not later than sixty (60) days after such written notice
from Landlord, except that if this Lease expressly provides that no notice or
cure is required for a breach or default of Tenant to exist then such notice
requirement and thirty (30) day or longer cure period shall not apply; (v)
Tenant’s making of any general assignment for the benefit of creditors; (vi) the
filing by or against Tenant of a petition to have Tenant adjudged a bankrupt or
of a petition for reorganization or arrangement under any law relating to
bankruptcy (unless, in the case of a petition filed against Tenant, the same is
dismissed within thirty (30) days after the filing); (vii) the appointment of a
trustee or receiver to take possession of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, where possession
is not restored to Tenant within thirty (30) days; or (viii) the attachment,
execution or other judicial seizure of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, where such
seizure is not discharged within thirty (30) days; or (ix) a default by the
tenant under the 6377 San Ignacio Lease, beyond any applicable cure period
expressly granted to such tenant in the 6377 San Ignacio Lease, without the
necessity for additional notice or cure under this Lease.

 

B.

Remedies:

In the event of any default by Tenant beyond any applicable notice and cure
period expressly set forth in this Lease, then in addition to other remedies
available to Landlord at law or in equity, Landlord shall have the immediate
option to terminate this Lease and all rights of Tenant hereunder by giving
written notice of such intention to terminate.  In the event Landlord elects to
so terminate this Lease, Landlord may recover from Tenant all the
following:  (i) the worth at time of award of any unpaid rent which had been
earned at the time of such termination; (ii) the worth at time of award of the
amount by which the unpaid rent which would have been earned after termination
until the time of award exceeds the amount of such rental loss for the same
period that Tenant proves could have been reasonably

-26-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

avoided; (iii) the worth at time of award of the amount by which the unpaid rent
for the balance of the Lease Term after the time of award exceeds the amount of
such rental loss that Tenant proves could be reasonably avoided; (iv) any other
amount necessary to compensate Landlord for all detriment proximately caused by
Tenant’s failure to perform its obligations under this Lease, or which in the
ordinary course of things would be likely to result therefrom; including the
following:  (x) expenses for repairing, altering or remodeling the Premises for
purposes of reletting, (y) broker’s fees, advertising costs or other expenses of
reletting the Premises, and (z) costs of carrying the Premises such as taxes,
insurance premiums, utilities and security precautions; and (v) at Landlord’s
election, such other amounts in addition to or in lieu of the foregoing as may
be permitted by applicable California law.  The term “rent”, as used in this
Lease, is defined as the minimum monthly installments of Base Monthly Rent and
all other sums required to be paid by Tenant pursuant to this Lease, all such
other sums being deemed as additional rent due hereunder.  As used in  (i) and
(ii) above, “worth at the time of award” shall be computed by allowing interest
at a rate equal to the greater of the following (the “Agreed Interest Rate”) (i)
the discount rate of the Federal Reserve Bank of San Francisco plus five (5%)
percent per annum, as of the twenty-fifth (25th) day of the month immediately
preceding Tenant’s breach or default, on advances to member banks under Section
13 and 13(a) of the Federal Reserve Act, as now in effect or hereafter from time
to time amended, or (ii) ten percent (10%) per annum.  As used in (iii) above,
“worth at the time of award” shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one (1%) percent.  Furthermore, in the event of a default as described in
clause (v), (vi), (vii) or (viii) in Section 14.A above, Landlord reserves the
right to compensation for all damages and costs incurred by Landlord as a result
of Tenant’s default, including without limitation those based upon a tort claim
or contractual claim, and without any cap other than that imposed by the United
States Bankruptcy Code (as amended, and as interpreted by case law, the “Code”)
with respect to rent, as defined in the Code.  Tenant hereby waives the
protection of any limitation in the Code imposed upon such damages to the extent
such waiver is

enforceable under the Code, and Tenant hereby agrees that the Security Deposit
may be retained by Landlord for purposes of compensation for any and all tort or
contractual or other claims by Landlord against Tenant. Any obligation Landlord
may have to mitigate damages upon a termination due to Tenant’s default shall
not include the obligation to relet the Premises if Landlord has other
comparable available space within the Building or Project.

 

C.

Right to Re-enter:

In the event of any Tenant default beyond any applicable notice and cure period
expressly set forth in this Lease, Landlord shall have the right, after
terminating this Lease, to re-enter the Premises and remove all persons and
property in accordance with applicable Laws.  Such property may be removed and
stored in a public warehouse or elsewhere at the cost of and for the account of
Tenant, and disposed of by Landlord, in any manner permitted by Laws.

 

D.

Continuation of Lease:

If Landlord does not elect to terminate this Lease as provided in Section 14.B
above, then the provisions of California Civil Code Section 1951.4, (Landlord
may continue the Lease in effect after Tenant’s breach and abandonment and
recover rent as it becomes due if Tenant has a right to sublet and assign,
subject only to reasonable limitations) as amended from time to time, shall
apply, this Lease shall continue in effect, and Landlord may enforce all of its
rights and remedies under this Lease, including without limitation, the right to
recover payment of rent as it becomes due.

 

E.

No Termination:

Neither efforts by Landlord to mitigate damages caused by a breach or default of
Tenant, nor acts of maintenance or preservation or efforts to relet the Premises
shall constitute an election by Landlord to terminate the Lease or a termination
of Tenant’s right to possession of the Premises.

 

F.

Non-Waiver:

Landlord may accept Tenant’s payments without waiving any rights under this
Lease,

-27-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

including rights under a previously served notice of breach or default. No
payment by Tenant or receipt by Landlord of a lesser amount than any installment
of rent due shall be deemed as other than payment on account of the amount
due.  If Landlord accepts payments after serving a notice of breach or default,
Landlord may nevertheless commence and pursue an action to enforce rights and
remedies under the previously served notice of breach or default without giving
Tenant any further notice or demand.  Furthermore, Landlord’s acceptance of rent
from the Tenant when the Tenant is holding over without express written consent
does not convert Tenant’s tenancy from a tenancy at sufferance to a month to
month tenancy. No waiver of any provision of this Lease shall be implied by any
failure of Landlord or Tenant to enforce any remedy for the violation of that
provision, even if that violation continues or is repeated.  Any waiver by
Landlord or Tenant of any provision of this Lease must be in writing.  Such
waiver shall affect only the provision specified and only for the time and in
the manner stated in the writing. No delay or omission in the exercise of any
right or remedy by Landlord or Tenant shall impair such right or remedy or be
construed as a waiver thereof by Landlord or Tenant, as applicable.  No act or
conduct of Landlord, including, without limitation, the acceptance of keys to
the Premises, shall constitute acceptance of the surrender of the Premises by
Tenant before the Expiration Date.  Only written notice from Landlord to Tenant
of acceptance shall constitute such acceptance of surrender of the
Premises.  Landlord’s consent to or approval of any act by Tenant which requires
Landlord’s consent or approvals shall not be deemed to waive or render
unnecessary Landlord’s consent to or approval of any subsequent act by
Tenant.  The voluntary or other surrender of this Lease by Tenant, or a mutual
cancellation thereof, shall not work a merger and shall, at the option of
Landlord, terminate all or any existing subleases or subtenants, or may, at the
option of Landlord, operate as an assignment to Landlord of any or all such
subleases or subtenants

 

G.

Performance by Landlord:

If Tenant defaults in any obligation required under this Lease beyond any
applicable notice and cure period expressly set forth in this Lease,

Landlord in its sole and absolute discretion may, without notice, without
waiving any rights or remedies and without releasing Tenant from its obligations
hereunder, perform such obligation, in which event Tenant shall pay Landlord as
additional rent all sums paid by Landlord in connection with such substitute
performance, including interest at the Agreed Interest Rate within ten (10) days
of Landlord’s written notice for such payment.

 

H.

Habitual Default:

The provisions of Section 14 notwithstanding, the Parties agree that if Tenant
shall have defaulted, beyond any applicable notice and cure period expressly set
forth in this Lease, in the performance of any (but not necessarily the same)
material term or condition of this Lease for three (3) or more times during any
twelve (12) month period during the Lease Term, then such conduct shall, at the
election of the Landlord, represent a separate event of default which cannot be
cured by Tenant.  Tenant acknowledges that the purpose of this provision is to
prevent repetitive defaults by Tenant, which work a hardship upon Landlord and
deprive Landlord of Tenant’s timely performance under this Lease.

15.

LANDLORD’S  LIABILITY:

 

A.

Limitation on Landlord’s Liability:

In the event of Landlord’s failure to perform any of its covenants or agreements
under this Lease, Tenant shall give Landlord written notice of such failure and
shall give Landlord thirty (30) days to cure or commence to cure such failure
prior to any claim for breach or resultant damages, provided, however, that if
the nature of the default is such that it cannot reasonably be cured within the
30-day period, Landlord shall not be deemed in default if it commences within
such period to cure, and thereafter diligently prosecutes the same to
completion.  In addition, upon any such failure by Landlord, Tenant shall give
notice by registered or certified mail to any person or entity with a security
interest in the Premises (“Mortgagee”) that has provided Tenant with notice of
its interest in the Premises, and shall provide Mortgagee a reasonable
opportunity to cure such failure, including such time to obtain possession of
the

-28-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

Premises by power of sale or judicial foreclosure, if such should prove
necessary to effectuate a cure.  Tenant agrees that each of the Mortgagees to
whom this Lease has been assigned is an express third-party beneficiary
hereof.  Tenant waives any right under California Civil Code Section 1950.7
(except subsection (b)) or any other present or future law relating to the
collection of any payment or deposit from Mortgagee or any purchaser at a
foreclosure sale of Mortgagee’s interest unless Mortgagee or such purchaser
shall have actually received and not refunded the applicable payment or deposit.
Tenant further waives all rights to terminate this Lease and to vacate the
Premises on Landlord’s default under this Lease, the Parties having agreed that
Tenant’s remedies in the event of a Landlord default shall be limited to those
expressly set forth in this Lease.  Tenant’s sole remedy on Landlord’s default
is an action for damages or injunctive or declaratory relief; provided, however,
Landlord and the Landlord Related Parties shall not be liable to Tenant for any
consequential damages suffered or incurred by Tenant on account of Landlord’s
default including, without limitation, on account of lost profits or the
interruption of Tenant’s business.  To the fullest extent allowed by Laws,
Tenant hereby agrees that Landlord shall not be liable for injury to Tenant’s
business or any loss of income therefrom or for damage to the goods, wares,
merchandise, or other property of Tenant, Tenant’s employees, invitees,
customers, or any other person in or about the Premises or the Project, nor
shall Landlord be liable for injury to the person of Tenant, Tenant’s employees,
agents, contractors, or any other person in or about the Premises or Project,
whether such damage or injury is caused by or results from fire, steam,
electricity, gas, water, or rain, or from the breakage, leakage, obstruction, or
other defects of pipes, sprinklers, wires, appliances, plumbing, air
conditioning, or lighting fixtures, or from any other cause, whether said damage
or injury results from conditions arising upon the Premises or upon other
portions of the Project or from other sources or places and regardless of
whether the cause of such damage or injury or the means of repairing the same is
inaccessible to Tenant.  To the fullest extent allowed by Laws, Landlord shall
not be liable for any damages arising from any act or neglect of any other
tenant, occupant, or user of the Project, nor from the failure of Landlord to
enforce the provisions of any other lease of the Project.

 

B.

Limitation on Tenant’s Recourse:

If Landlord is a corporation, trust, partnership, limited liability company,
joint venture, unincorporated association or other form of business entity, then
the obligations of Landlord shall not constitute personal obligations of the
Landlord Related Parties.  Tenant shall have recourse only to Landlord’s
unencumbered equity interest in the Premises and parcel of land upon which it is
located, and any rent, net income or net proceeds therefrom, for the
satisfaction of the obligations of Landlord and shall not have recourse to any
other assets of Landlord for the satisfaction of such obligations.

 

C.

Indemnification of Landlord:

As a material part of the consideration rendered to Landlord, to the fullest
extent allowed by Laws, Tenant hereby waives all claims against Landlord for
damages to goods, wares and merchandise, and all other personal property in,
upon or about said Premises and for injuries to persons in or about said
Premises or Project, from any cause arising at any time (including without
limitation the sole, active or passive negligence or other acts or omissions of
Landlord or the Landlord Related Parties).  Except to the extent due to the
negligence or willful misconduct of Landlord, Tenant shall indemnify, defend
with counsel reasonably acceptable to Landlord and hold Landlord and the
Landlord Related Parties harmless from and against all claims, liabilities,
obligations, penalties, fines, actions, losses, damages, costs or expenses
(including without limitation reasonable attorneys fees) incurred or suffered
arising from the use or occupancy of the Premises or any part of the Project by
Tenant or Tenant’s Agents, the acts or omissions of Tenant or Tenant’s Agents,
Tenant’s breach of this Lease, or any damage or injury to person or property
from any cause in the Premises.  Further, in the event Landlord is made party to
any litigation due to the acts or omission of Tenant or Tenant’s Agents, Tenant
shall indemnify, defend (with counsel reasonably acceptable to Landlord) and
hold Landlord and the Landlord Related Parties harmless from and against all
claims, liabilities, obligations, penalties, fines, actions, losses, damages,
costs or expenses (including without

-29-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

limitation reasonable attorneys fees) incurred in connection with such
litigation.

16.

DESTRUCTION OF PREMISES:

 

A.

Landlord’s Obligation to Restore:

Subject to Article 9 above, in the event of damage or destruction of the
Premises or the Common Areas during the Lease Term (other than Tenant’s
Specialized Tenant Improvements and other than those Alterations for which
Landlord’s consent was not obtained) Landlord, and Tenant (as to Alterations for
which Landlord’s consent was not obtained and Specialized Tenant Improvements,
provided that in no event shall Tenant perform any work in violation of the
other Sections of this Lease), shall repair the same to a substantially similar
condition to that which existed prior to such damage or destruction, to the
extent legally allowed, subject to this Section 16 below. Such damage or
destruction shall not annul or void this Lease; however, Tenant shall be
entitled to a proportionate reduction of Base Monthly Rent and Tenant’s share of
Reimbursable Operating Costs while repairs are being made, to the extent Tenant
is not able to occupy the Premises, but as to Reimbursable Operating Costs only
to the extent actually covered by rental loss insurance which may be maintained
by Landlord.  In no event shall Landlord be required to replace or restore
Alterations for which Landlord’s consent was not obtained, Specialized Tenant
Improvements or Tenant’s trade fixtures or personal property.  

 

B.

Limitations on Landlord’s Restoration Obligation:

Notwithstanding the provisions of Section 16.A above, Landlord shall have no
obligation to repair or restore the Premises if any of the following occur:  (i)
if Landlord reasonably estimates (which estimate Landlord agrees to exert
commercially reasonable efforts to make as soon reasonably possible after the
casualty) the repairs or restoration cannot be made in one hundred eighty (180)
days from the date of receipt of all governmental approvals necessary under
applicable Laws, as reasonably determined by Landlord, (ii) if the holder of the
first deed of trust or mortgage encumbering the Building elects not

to permit the insurance proceeds payable upon damage or destruction to be used
for such repair or restoration, (iii) the damage or destruction is not fully
covered by the insurance maintained by Landlord, except for deductible amounts;
provided however that Landlord may not terminate this Lease due to lack of
insurance funds if the reason for such lack of funds is that Landlord has failed
to maintain the property insurance that this Lease requires Landlord to
maintain, or if Tenant pays to Landlord not later than thirty (30) days after
written request for payment is delivered to Tenant (which request may be made
prior to commencement of work based on cost estimates for such work obtained by
Landlord, subject to adjustment as described below) the entire shortfall of
funds for the work, (iv) the damage or destruction occurs in the last twenty
four (24) months of the Lease Term (taking into consideration all Options then
exercised by Tenant), or (v) Tenant is in default pursuant to the provisions of
Section 14 above.  If Tenant pays the insurance shortfall to Landlord based on
Landlord’s estimate pursuant to (iii) in the immediately prior sentence, then to
the extent the estimate was more than the actual cost of work, Landlord shall
reimburse Tenant the amount of overpayment not later than thirty (30) days after
the actual cost of such work has been finally determined, and if at any time
prior to or after completion of such work Landlord determines that the amount
previously paid by Tenant for such work is not sufficient, Tenant shall pay to
Landlord such shortfall not later than thirty (30) days after written demand for
such payment is delivered to Tenant. If Landlord elects to repair or restore,
this Lease shall continue in full force and effect, unless Tenant elects to
terminate the Lease as described in the next sentence.  Tenant shall have the
right to terminate this Lease in the event either (1) Landlord reasonably
estimates the repairs cannot be made by the two hundred seventieth (270th) day
after the date of receipt of all governmental approvals necessary under
applicable Laws, as reasonably determined by Landlord, or (2) the damage or
destruction occurs in the last twelve (12) months of the Lease Term (taking into
consideration all Options then exercised by Tenant), by providing Landlord
written of its election of (1) of this sentence above within thirty (30) days
after Landlord’s notice of the time to repair and restore and of (2) of this
sentence above

-30-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

within thirty (30) days after the date of the casualty.  In any such event
Landlord may elect either to (i) complete the repair or restoration, or (ii)
terminate this Lease by providing Tenant written notice of its election within
sixty (60) days following the damage or destruction.  

If this Lease terminates as the result of any damage or destruction to Premises,
all property insurance proceeds relating to Alterations maintained by Tenant
shall be the sole property of Landlord, Tenant shall have no right to such
proceeds, and Tenant shall fully cooperate with Landlord in collecting such
proceeds, or if such proceeds have been paid to Tenant, Tenant shall pay such
proceeds to Landlord not later than seven (7) business days after the Expiration
Date or termination of this Lease (whichever is earlier), which obligations
shall survive the expiration or sooner termination of this Lease.  Tenant shall
also pay to Landlord not later than seven (7) business days after the Expiration
Date or termination of this Lease (whichever is earlier) an amount equal to the
deductible under Tenant’s property insurance, which obligation shall survive the
expiration or sooner termination of this Lease. If Tenant fails to maintain the
property insurance required by this Lease, then Tenant shall pay to Landlord,
not later than seven (7) business days after the Expiration Date or termination
of this Lease (whichever is earlier) an amount equal to what the proceeds would
have been had Tenant maintained the insurance required by this Lease, plus the
deductible that would have applied if such insurance had been in place.

Tenant hereby waives the benefits and rights provided to Tenant by the
provisions of Civil Code Sections 1932 and 1933, or any similar Law now or
hereafter in effect.

17.

CONDEMNATION:

If any part of the Premises shall be taken for any public or quasi-public use,
under any statute or by right of eminent domain or private purchase in lieu
thereof, and only a part thereof remains which is susceptible of occupation
hereunder, this Lease shall, as to the part so taken, terminate as of the day
before title vests in the condemnor or purchaser (“Vesting Date”) and Base
Monthly Rent payable hereunder shall be adjusted so that Tenant is

required to pay for the remainder of the Lease Term only such portion of Base
Monthly Rent as the value of the part remaining after such taking bears to the
value of the entire Premises prior to such taking, as reasonably determined by
Landlord.  Further, in the event of such partial taking, Landlord shall have the
option to terminate this Lease as of the Vesting Date.  If all of the Premises
or such part thereof be taken so that there does not remain a portion
susceptible for occupation hereunder, this Lease shall terminate on the Vesting
Date.  If part or all of the Premises be taken, all compensation awarded upon
such taking shall go to Landlord, and Tenant shall have no claim thereto; except
Landlord shall cooperate with Tenant, without cost to Landlord, to recover
compensation for the unamortized cost of any Alterations paid for by Tenant and
not paid or reimbursed through the Work Allowance, or for Tenant’s moving
costs.  If there is a taking of any parking areas within the Project, and
substitute parking cannot be provided within the Project by means of restriping
the remaining existing parking areas within the Project, then the parking
allocated to Tenant under this Lease shall be proportionately reduced. Tenant
hereby waives the provisions of California Code of Civil Procedures Section
1265.130 and any similar Law now or hereafter in effect, and the provisions of
this Section 17 shall govern in the case of a taking.

18.

ASSIGNMENT OR SUBLEASE:

 

A.

Consent by Landlord:

Except as specifically provided in Section 18.E below, Tenant may not
voluntarily, involuntarily or by operation of law, assign, sell or otherwise
transfer all or any part of Tenant’s interest in this Lease or in the Premises,
cause or permit any part of the Premises to be sublet, occupied or used by
anyone other than Tenant, or permit any person to succeed to any interest in
this Lease or the Premises (all of the foregoing being a “Transfer”) without the
express written consent of Landlord. In the event Tenant desires to effectuate a
Transfer, Tenant shall deliver to Landlord (i) executed counterparts of any
agreement and of all ancillary agreements with the proposed transferee, (ii)
current financial statements of the transferee covering the preceding three (3)
years if available, (iii) the nature of the proposed transferee’s

-31-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

business to be carried on in the Premises, (iv) a statement outlining all
consideration to be given on account of the Transfer, and (v) a current
financial statement of Tenant unless publicly available.  Landlord may condition
its approval of any Transfer on receipt of a certification from both Tenant and
the proposed transferee of all consideration to be paid to Tenant in connection
with such Transfer.  At Landlord’s request, Tenant shall also provide additional
information reasonably required by Landlord to determine whether it will consent
to the proposed Transfer.  Landlord shall have a fifteen (15) day period
following receipt of all the foregoing within which to notify Tenant in writing
that Landlord elects to: (i) terminate this Lease as to the portion of the
Premises proposed to be transferred (other than with respect to a Permitted
Transfer), if the portion of the Premises proposed for Transfer, together with
any portion of the affected floor within the Building then subject to another
Transfer, is for more than seventy five percent (75%) (cumulatively, for the
proposed Transfer and all other Transfers then in effect with respect to such
floor) of the rentable square footage of such floor, or the Transfer then under
consideration is for more than seventy five percent (75%) of the remaining Lease
Term (not taking into account Option Terms which have not yet commenced); (ii)
permit Tenant to Transfer such space to the named transferee on the terms and
conditions set forth in the notice; or (iii) refuse consent.  If Landlord should
fail to notify Tenant in writing of such election within the 15-day period
described in the immediately prior sentence, Landlord shall be deemed to have
elected option (iii) above.  In the event Landlord elects option (i) above, this
Lease shall expire with respect to such part of the Premises on the date upon
which the proposed Transfer was to commence, and from such date forward, Base
Monthly Rent shall be adjusted based on the proportion that the rentable area of
the Premises remaining bears to the total rentable area of the Premises before
exercise of Landlord’s election to terminate, and Tenant’s Allocable Share of
all other costs and charges shall be adjusted in accordance with Section 9.E
based upon the remaining rentable area of the Premises. In the event Landlord
does not elect option (i) above, Landlord’s consent to the proposed Transfer
shall not be unreasonably withheld, conditioned or delayed, provided and upon
the

condition that: (i) the proposed transferee is engaged in a business that is
limited to the use expressly permitted under this Lease; (ii) the proposed
transferee is a company with sufficient financial worth and management ability
to undertake the financial obligation of this Lease in the case of an assignment
(or in the case of a Transfer of less than all of Tenant’s interest in this
Lease or a sublease, the financial obligations under such Transfer) and Landlord
has been furnished with reasonable proof thereof; (iii) the proposed transfer
agreement, if it is a sublease, conforms to the requirements of Section 18.I
below or if it is an assignment, is in a form reasonably satisfactory to
Landlord; (iv) the proposed Transfer will not result in there being greater than
two (2) subtenants or other occupants (not including employees) within the
Premises at any time during the Lease Term; and (v) Tenant reimburses Landlord
on demand for all costs that may be incurred by Landlord in connection with said
Transfer, including the costs of making investigations as to the acceptability
of the proposed transferee and legal costs incurred in connection with the
granting or denial of any requested consent, not to exceed Two Thousand Five
Hundred Dollars ($2,500) per Transfer request. Tenant shall not hypothecate,
mortgage, pledge or otherwise encumber Tenant’s interest in this Lease or the
Premises or otherwise use the Lease as a security device in any manner without
the consent of Landlord, (all of the foregoing being an “Hypothecation”) which
consent Landlord may withhold in its sole and absolute discretion. Tenant shall
reimburse Landlord on demand for all costs that may be incurred by Landlord in
connection with an Hypothecation, including legal costs incurred in connection
with the granting or denial of any requested consent, not to exceed Two Thousand
Five Hundred Dollars ($2,500) per Hypothecation request.  Landlord’s consent to
one or more Transfers or Hypothecations shall not operate to waive Tenant’s
obligation to obtain Landlord’s consent to other Transfers or Hypothecations nor
constitute consent to an assignment or other Transfer following foreclosure of
any permitted lien, mortgage or other encumbrance.  If Tenant is a corporation,
limited liability company, unincorporated association, partnership or other
legal entity, the sale, assignment, cancellation, surrender, exchange,
conversion or any other transfer or hypothecation of any stock, membership or
other ownership

-32-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

interest in such entity (whether occurring at one time or over a period of time)
in the aggregate of more than fifty percent (50%) (determined cumulatively)
shall be deemed an assignment of this Lease; in the case of a partnership, any
withdrawal or substitution (whether occurring at one time or over a period of
time) of any partners owning fifty percent (50%) or more (cumulatively) of the
partnership, or the dissolution of the partnership shall be deemed an assignment
of this Lease; provided that, subject to Section 18.E below, the foregoing
provisions of this sentence shall not apply to a transfer of stock in a
corporation whose stock is publicly traded on a public stock exchange if the
transfer of stock is not in connection with a transaction or series of
transactions which would result in Tenant no longer being publicly traded on a
public stock exchange.  If Tenant is an entity, any sale of all or substantially
all of its assets shall be deemed an assignment of this Lease. Subject to
Section 18.E below, if Tenant is a corporation whose stock is not publicly
traded on a public stock exchange, any dissolution, merger, consolidation or
reorganization of Tenant shall be deemed a Transfer.  Tenant acknowledges and
agrees that the provision of this Section 18 are not unreasonable standards or
conditions for purposes of Section 1951.4 of the California Civil Code, as
amended from time to time, under bankruptcy laws, or for any other purpose.

 

B.

Assignment or Subletting Consideration:

Landlord and Tenant hereby agree that fifty percent (50%) of any rent or other
economic consideration (not including stock, warrants and options but otherwise
including without limitation,  payments for trade fixtures and personal property
in excess of the fair market value thereof) in excess of the Base Monthly Rent
and Reimbursable Operating Costs payable hereunder (after deducting therefrom
Reasonable Transfer Costs (defined below)) (i) realized by Tenant in connection
with any Transfer by Tenant, and/or (ii) realized by a subtenant or any other
person or entity (other than Tenant) (any such subtenant, person or entity being
a “Subsequent Transferor”) in connection with a sublease, assignment or other
Transfer by such Subsequent Transferor,  shall be paid by Tenant to Landlord

promptly after such amounts are paid to Tenant or a Subsequent Transferor,
regardless of the amount of sub-rent the Subsequent Transferor pays to Tenant or
any prior Subsequent Transferor.  As used in this Section 18.B, “Reasonable
Transfer Costs” shall mean the following costs, to the extent reasonably
incurred in connection with the Transfer in question:  (i) advertising costs and
brokerage commissions payable to unaffiliated third parties, (ii) reasonable
attorneys’ fees paid to Tenant’s attorneys, and (iii) tenant improvement costs
incurred by Tenant solely in connection with such Transfer.  In the case of a
Transfer other than an assignment of Tenant’s entire interest in the Lease and
Premises, Reasonable Transfer Costs shall be amortized on a straight line basis,
without interest, over the initial term of the Transfer.  Tenant’s obligation to
pay over Landlord’s portion of the consideration constitutes an obligation for
additional rent hereunder.  The above provisions relating to Landlord’s right to
terminate the Lease and relating to the allocation of excess rent are
independently negotiated terms of the Lease which constitute a material
inducement for the Landlord to enter into the Lease, and are agreed by the
Parties to be commercially reasonable.  No Transfer by Tenant shall relieve it
of any obligation under this Lease.  Any Transfer which conflicts with the
provisions of this Lease shall be voidable by Landlord at any time following
such Transfer.  

 

C.

No Release:

Any Transfer shall be made only if and shall not be effective until the
transferee shall execute, acknowledge, and deliver to Landlord an agreement, in
form and substance reasonably satisfactory to Landlord, whereby the transferee
shall assume all the obligations of this Lease on the part of Tenant to be
performed or observed to the extent of the interest being transferred and shall
be subject to all the covenants, agreements, terms, provisions and conditions in
this Lease to the extent applicable to the interest being
transferred.  Notwithstanding any  Transfer and the acceptance of rent or other
sums by Landlord from any transferee, Tenant and any guarantor shall remain
fully liable for the payment of Base Monthly Rent and additional rent due, and
to become due hereunder, for the performance of all the covenants, agreements,
terms, provisions and

-33-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

conditions contained in this Lease on the part of Tenant to be performed and for
all acts and omissions of any transferee or any other person claiming under or
through any transferee that shall be in violation of any of the terms and
conditions of this Lease, and any such violation shall be deemed a violation by
Tenant.  Tenant shall indemnify, defend with counsel reasonably acceptable to
Landlord and hold Landlord and  the Landlord Related Parties harmless from and
against all claims, liabilities, obligations, penalties, fines, actions, losses,
damages, costs or expenses (including without limitation reasonable attorneys
fees) resulting from any claims that may be made against Landlord by the
proposed transferee or by any real estate brokers or other persons claiming
compensation in connection with the proposed Transfer.

 

D.

Reorganization of Tenant:

Notwithstanding any other provision of this Lease, the provisions of this
Section 18.D shall apply if: (i) there is a dissolution, merger, consolidation,
or other reorganization of or affecting Tenant, where Tenant is not the
surviving company, or there is a sale of all or substantially all of the assets
of Tenant, or (ii) there is a sale, cancellation, surrender, exchange,
conversion or any other transfer of stock involving or consisting of more than
fifty percent (50%) of the total combined voting power of all classes of
Tenant’s capital stock issued, outstanding and entitled to vote for the election
of directors, or a transfer of more than a fifty percent (50%) ownership
interest in
Tenant (where Tenant is not a corporation), or there is any merger,
consolidation or other reorganization of or affecting Tenant (other than one
described in (i) immediately above), whether the foregoing occurs in a single
transaction or in multiple steps. In a transaction under clause (i) of this
Section 18.D, the surviving or acquiring corporation or entity (“Surviving
Entity”) shall promptly execute and deliver to Landlord an agreement in form
reasonably satisfactory to Landlord under which the Surviving Entity assumes the
obligations of Tenant hereunder. In a transaction or series of transactions
under clause (ii) of this Section 18.D, the entities which as a result of such
transaction(s) own a greater than fifty percent (50%) interest in Tenant
(including,

without limitation as a result of a reverse triangular merger or a triangular
merger) (collectively the “Acquiring Entity”) shall promptly execute and deliver
to Landlord a guaranty of lease in form reasonably satisfactory to Landlord
under which the Acquiring Entity guarantees the full payment and performance of
the obligations of Tenant under the Lease (“Lease Guaranty”). The foregoing
notwithstanding, as to all transactions described in this Section 18.D, if the
Surviving Entity or Acquiring Entity is itself not a publicly-traded company,
but is instead the subsidiary of or owned (directly or indirectly) by a
publicly-traded company (or a subsidiary of a subsidiary of a publicly-traded
company, or a subsidiary in a chain of entities in which one or more parent
companies are publicly traded), then each publicly-traded parent company in such
chain shall also be required to execute and deliver to Landlord the Lease
Guaranty. In addition, in the event that after such acquisition Tenant does not
prepare audited financial statements, then in addition to the financial
statements required to be delivered by Tenant hereunder, each entity required to
execute the Lease Guaranty shall provide Landlord its audited financial
statements at the times and in the manner required of Tenant hereunder. Without
limiting the foregoing requirements, it is the intent of the parties that after
such any transaction or series of transactions described in this Section 18.D,
Landlord shall be entitled to rely on the creditworthiness of publicly-traded
companies and to receive audited financial information from publicly-traded
companies to the extent Tenant is owned, directly or indirectly, by a
publicly-traded company.

 

E.

Permitted Transfers

Provided that Tenant otherwise complies with the provisions of this Section 18,
except the provision requiring prior consent, and except for the provisions
relating to the payment of Transfer consideration pursuant to Section 18.B, but
otherwise including without limitation the provisions of Section 18.D, Tenant
may enter into any of the following Transfers described in this Section 18.E (a
“Permitted Transfer”) without Landlord’s prior consent, and Landlord shall not
be entitled to terminate the Lease or to receive any part of any sub-rent
resulting therefrom that would otherwise be due pursuant to Sections 18.A and

-34-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

18.B as the result of the Permitted Transfer, provided however that Tenant shall
notify Landlord of any such Permitted Transfer not later than five (5) business
days after the effective date of such Permitted Transfer.  Tenant may sublease
all or part of the Premises or assign its interest in this Lease to (i) any
corporation or other entity which controls, is controlled by, or is under common
control with Tenant by means of an ownership interest of more than fifty percent
(50%); (ii) a corporation or other entity which results from a merger,
consolidation or other reorganization in which Tenant is not the surviving
corporation or entity, so long as the surviving corporation or entity has a net
worth at the time of such assignment or sublease that is equal to or greater
than the net worth of Tenant immediately prior to such transaction; or (iii) a
corporation or other entity which purchases or otherwise acquires all or
substantially all of the assets of Tenant so long as such acquiring corporation
or entity has a net worth at the time of such assignment or sublease that is
equal to or greater than the net worth of Tenant immediately prior to such
transaction. Any transferee pursuant to this Section 18.E is referred to
elsewhere in this Lease as a “Permitted Transferee”. Any transferee pursuant to
an assignment of all of Tenant’s interest in this Lease pursuant to this Section
18.E above is referred to elsewhere in this Lease as a “Permitted Assignee”.

 

F.

Effect of Default:

In the event of Tenant’s default, Tenant hereby assigns all amounts due to
Tenant from any Transfer as security for performance of Tenant’s obligations
under this Lease, and Landlord as assignee of Tenant, or a receiver for Tenant
appointed on Landlord’s application, may collect such amounts and apply it
toward Tenant’s obligations under this Lease, except that Tenant may collect
such amounts unless a default occurs as described in Section 14 above.
Landlord’s collection of any amounts due from a Transfer shall not constitute an
acceptance by Landlord of attornment by any subtenants, and upon Tenant’s
default Landlord shall have all rights provided by this Lease and applicable
Laws, including without limitation terminating this Lease and any or all
occupants’ rights to possession of the Premises as Landlord shall determine in
Landlord’s sole and

absolute discretion. A termination of the Lease due to Tenant’s default shall
not automatically terminate a Transfer then in existence; rather at Landlord’s
election (1) such Transfer shall survive the Lease termination, (2) the
transferee shall attorn to Landlord, and (3) Landlord shall undertake the
obligations of Tenant under the transfer agreement; except that Landlord shall
not be liable for prepaid rent, security deposits or other defaults of Tenant to
the transferee, or for any acts or omissions of Tenant and Tenant’s Agents.

 

G.

Conveyance by Landlord:

In the event of any transfer by any person or entity comprising Landlord of such
person’s or entity’s entire interest in this Lease, such person or entity (and
in case of any subsequent transfer, the then transferor) shall be automatically
freed and relieved from and after the date of such transfer of all liability for
the performance of any covenants or obligations on the part of Landlord
contained in this Lease thereafter to be performed; provided, however, that any
funds in the hands of such person or entity or the then transferor at the time
of such transfer, in which Tenant has an interest shall be turned over to the
transferee and if the entire interest of Landlord is the subject of the transfer
then any amount then due and payable to Tenant by Landlord or the then
transferor under any provision of this Lease shall be paid to Tenant; and
provided, further, that upon any such transfer, the transferee shall be deemed
to have assumed, subject to the limitations of this Section 18 above all of the
agreements, covenants and conditions in this Lease to be performed from and
after the transfer on the part of Landlord, it being intended hereby that the
covenants and obligations contained in this Lease to be performed on the part of
Landlord shall, subject as aforesaid, be binding on each Landlord, its
successors and assigns, only during its period of ownership.

 

H.

Successors and Assigns:

Subject to the provisions this Section 18, the covenants and conditions of this
Lease shall apply to and bind the heirs, successors, executors, administrators
and assigns of all Parties hereto; and all parties hereto comprising Tenant
shall be jointly and severally liable hereunder for the obligations of Tenant,
and all parties hereto

-35-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

comprising Landlord shall be jointly and severally liable hereunder for the
obligations of Landlord.

 

I.

Sublease Requirements:

With respect to any permitted sublet of the Premises by Tenant to an approved
Subtenant (“Subtenant”), the sublet transaction shall be evidenced by a written
sublease between Tenant and Subtenant (the “Sublease”).  The Sublease shall
comply with the following requirements:  (i) The form of the Sublease and the
terms and conditions thereof shall be subject to Landlord’s approval which shall
not be withheld unreasonably;  (ii) The Sublease shall provide that it is
subject and subordinate to all of the terms and conditions of this Lease and
that the Subtenant shall not do anything that would constitute a breach or
default of Tenant’s obligations under this Lease; (iii)  The Sublease shall
provide that the Subtenant shall have no right to exercise any option or other
right granted to Tenant in this Lease; (iv) The Sublease shall contain a waiver
of subrogation against Landlord for any occurrence that would be covered under
the property insurance policy that Tenant is required to or does carry under or
with respect to this Lease and shall require Subtenant’s property insurance
policies to acknowledge such waiver of subrogation; (v) The Sublease shall
provide that all requirements of the Lease applicable to subleases shall be
applicable to sub-subleases; (vi) The Sublease shall require Subtenant, acting
through Tenant, to obtain Landlord’s prior written approval, to any alteration
to the Premises to the same extent Tenant is required by this Lease to obtain
such consent; (vii) The Sublease shall require Subtenant to send Landlord copies
of any and all notices concerning the Premises that Subtenant is obligated to
provide to Tenant and Tenant to send Landlord copies of any and all notices
concerning the Premises that Tenant is obligated to provide to Subtenant; (viii)
The Sublease shall provide that, at Landlord’s option, the Sublease shall not
terminate in the event that this Lease terminates and shall require Subtenant to
execute an attornment agreement if Landlord, in its sole and absolute
discretion, shall elect to have the Sublease continue beyond the date of
termination of this Lease as a direct lease between Landlord and the Subtenant
(provided however that in no event shall Landlord be liable for any default
under the Sublease occurring prior

to such attornment); and (ix) The Sublease shall require the Subtenant to agree
that on receipt of notice from Landlord that Tenant has defaulted beyond any
applicable notice and cure period expressly set forth in this Lease, Subtenant
shall pay all sums due under the Sublease to Landlord, provided that such
amounts shall be credited to amounts due from Tenant under this Lease.

19.

OPTION TO EXTEND THE LEASE TERM:

 

A.

Grant and Exercise of Option:

Landlord grants to Tenant, subject to the terms and conditions set forth in this
Section 19 two (2) options (each an “Option” and collectively the “Options”) to
extend the Lease Term for an additional term (each an “Option Term”).  Each
Option Term shall be for a period of sixty (60) months and shall be exercised,
if at all, by written notice to Landlord no earlier than fifteen (15) months
prior to the date the Lease Term would expire but for such exercise but no later
than twelve (12) months prior to the date the Lease Term would expire but for
such exercise, time being of the essence for the giving of such notice.  If
Tenant exercises an Option, all of the terms, covenants and conditions of this
Lease shall apply except for the grant of additional Options pursuant to this
Section 19 , and except for improvement allowances, and provided that Base
Monthly Rent for the Premises payable by Tenant during the Option Term shall be
the Fair Market Rental as hereinafter defined.  Notwithstanding anything herein
to the contrary, if Tenant is in monetary or material non-monetary default under
any of the terms, covenants or conditions of this Lease either at the time
Tenant exercises the Option or at any time thereafter prior to the commencement
date of the Option Term, then Landlord shall have, in addition to all of
Landlord’s other rights and remedies provided in this Lease, the right to
terminate the Option upon notice to Tenant, in which event the Lease Term shall
not be extended pursuant to this Section 19.A.  As used herein, the term “Fair
Market Rental” is defined as the rental and all other monetary payments,
including any escalations and adjustments thereto (including without limitation
Consumer Price Indexing) that Landlord could obtain during the Option Term from
a third party desiring to lease the Premises,

-36-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

based upon the (i) current use and other potential uses of the Premises allowed
under this Lease, as determined by the rents then obtainable for new leases of
space comparable in age and quality to the Premises in the same real estate
submarket as the Building and (ii) the credit standing and financial stature of
the Tenant.  

 

B.

Determination of Fair Market Rental:

If Tenant exercises an Option, Landlord shall send Tenant a notice setting forth
the Fair Market Rental for the Option Term within thirty (30) days following the
date of exercise.  If Tenant disputes Landlord’s determination of Fair Market
Rental for the Option Term, Tenant shall, within thirty (30) days after delivery
to Tenant of Landlord’s notice setting forth Fair Market Rental for the Option
Term, send to Landlord a notice stating that Tenant either elects to terminate
its exercise of the Option, in which event the Option shall lapse and this Lease
shall terminate on the Expiration Date, or that Tenant disagrees with Landlord’s
determination of Fair Market Rental for the Option Term and elects to resolve
the disagreement as provided in Section 19.C below. If Tenant does not timely
send Landlord a notice as provided in the previous sentence, it shall be deemed
that Tenant disagrees with Landlord’s determination of Fair Market Rental for
the Option Term and elects to resolve the disagreement as provided in Section
19.C below.  If Tenant elects to resolve the disagreement as provided in Section
19.C below and such procedures are not concluded prior to the commencement date
of the Option Term, Tenant shall pay to Landlord as Base Monthly Rent the Fair
Market Rental as determined by Landlord in the manner provided above.  If the
Fair Market Rental as finally determined pursuant to Section 19.C is greater
than Landlord’s determination, Tenant shall pay Landlord the difference between
the amount paid by Tenant and the actual Base Monthly Rent due as so determined
in this Section 19 within thirty (30) days after such determination.  If the
Fair Market Rental as finally determined in Section 19.C is less than Landlord’s
determination, the difference between the amount paid by Tenant and the actual
Base Monthly Rent due as so determined pursuant to this Section 19 shall be
credited against the next installments of Base Monthly Rent due from Tenant to
Landlord hereunder.

 

C.

Resolution of a Disagreement over the Fair Market Rental:

Any disagreement regarding Fair Market Rental shall be resolved as
follows:  Within thirty (30) days after Tenant’s response to Landlord’s notice
setting forth the Fair Market Rental, Landlord and Tenant shall meet at a
mutually agreeable time and place, in an attempt to resolve the
disagreement.  If within the 30-day consultation period referred to above,
Landlord and Tenant cannot reach agreement as to Fair Market Rental, each party
shall select one appraiser to determine Fair Market Rental.  Each such appraiser
shall arrive at a determination of Fair Market Rental and submit their
conclusions to Landlord and Tenant within thirty (30) days after the expiration
of the 30-day consultation period described above.  If only one appraisal is
submitted within the requisite time period, it shall be deemed as Fair Market
Rental.  If both appraisals are submitted within such time period and the two
(2) appraisals so submitted differ by less than five percent (5%) of the higher
appraisal, the average of the two shall be deemed as Fair Market Rental.  If the
two (2) appraisals differ by five percent (5%) or more of the higher appraisal,
the appraisers shall immediately select a third appraiser who shall, within
thirty (30) days after this selection, make and submit to Landlord and Tenant a
determination of Fair Market Rental.  This third appraisal will then select one
of the two (2) previous appraisals and the one selected shall be the Fair Market
Rental.  All appraisers specified pursuant to this Section 19.C shall be members
of the American Institute of Real Estate Appraisers with not less than ten (10)
years experience appraising office and industrial properties in the Santa Clara
Valley.  Each party shall pay the cost of the appraiser selected by such party
and one-half of the cost of the third appraiser.

 

D.

Personal to Tenant:

All Options provided to Tenant in this Lease are personal and granted solely to
Extreme Networks, Inc., a Delaware corporation and any Permitted Transferee, so
long as it is the tenant under this Lease, and are not exercisable by any other
person or entity whether or not a Transfer has occurred unless Landlord consents
to permit exercise of any Option by any assignee or

-37-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

subtenant in Landlord’s sole and absolute discretion.  In the event Tenant has
multiple options to extend this Lease, a later Option to extend the Lease cannot
be exercised unless the prior Option has been properly exercised and the Option
Term for that exercised prior Option has commenced. All Options provided to
Tenant in this Lease shall terminate upon the expiration or sooner termination
of this Lease and shall not apply during any holdover period.

20.

GENERAL PROVISIONS:

 

A.

Attorney’s Fees:

In the event a suit or alternative form of dispute resolution is brought for the
possession of the Premises, for the recovery of any sum due hereunder, to
interpret the Lease, or because of the breach of any other covenant herein; then
the losing party shall pay to the prevailing party reasonable attorney’s fees
and costs incurred in connection with such proceeding, including the expense of
expert witnesses, depositions and court testimony.  The prevailing party shall
also be entitled to recover all costs and expenses including reasonable
attorney’s fees incurred in enforcing any judgment or award against the other
party.  The foregoing provision relating to post-judgment costs is severable
from all other provisions of this Lease.

 

B.

Authority of Parties:

If Tenant is a corporation, partnership or other entity, Tenant represents and
warrants that Tenant is duly formed and in good standing, that each individual
signing this Lease on behalf of Tenant is duly authorized to execute and deliver
this Lease on behalf of Tenant and to bind Tenant to this Lease in accordance
with Tenant’s governing documents, and that this Lease is binding upon Tenant in
accordance with its terms.  At Landlord’s request, Tenant shall provide Landlord
with corporate resolutions or other proof in a form reasonably acceptable to
Landlord, of the authorizations described in this Section 20.B. If Landlord is a
corporation, partnership or other entity, Landlord represents and warrants that
Landlord is duly formed and in good standing, that each individual signing this
Lease on behalf of Landlord is duly authorized to execute and deliver

this Lease on behalf of Landlord and to bind Landlord to this Lease in
accordance with Landlord’s governing documents, and that this Lease is binding
upon Landlord in accordance with its terms.

 

C.

Brokers:

Tenant represents it has not utilized or contacted a real estate broker or
finder with respect to this Lease other than CBRE, Inc. and Tenant agrees to
indemnify, defend with counsel reasonably acceptable to Landlord and hold
Landlord and the Landlord Related Parties harmless from and against all claims,
liabilities, obligations, penalties, fines, actions, losses, damages, costs or
expenses (including without limitation reasonable attorneys fees) asserted by
any other broker or finder claiming through Tenant or suffered or incurred by
Landlord as the result of Tenant’s breach of its representation in this
paragraph above. Landlord shall pay to CBRE, Inc. a leasing commission for this
Lease pursuant to a written agreement between Landlord and CBRE, Inc.

 

D.

Choice of Law:

This Lease shall be governed by and construed in accordance with California law,
without regard to choice of law principles.   Venue for all court proceedings or
alternative forms of dispute resolution proceedings shall be Santa Clara County,
California.

 

E.

ARBITRATION OF DISPUTES:

LANDLORD AND TENANT AND ANY OTHER PARTY THAT MAY BECOME A PARTY TO THIS LEASE OR
BE DEEMED A PARTY TO THIS LEASE, AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS AND
SUBTENANTS, AGREE THAT, EXCEPT FOR ANY CLAIM (I) FOR UNLAWFUL DETAINER, (II) FOR
TENANT’S FAILURE TO PAY THE BASE MONTHLY RENT, OR (III) WITHIN THE JURISDICTION
OF THE SMALL CLAIMS COURT (WHICH SMALL CLAIMS COURT SHALL BE THE SOLE COURT OF
COMPETENT JURISDICTION FOR SUCH CLAIM WITHIN THE JURISDICTION OF THE SMALL
CLAIMS COURT), ANY

-38-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

CONTROVERSY, DISPUTE, OR CLAIM OF WHATEVER NATURE ARISING OUT OF, IN CONNECTION
WITH OR IN RELATION TO THE INTERPRETATION, PERFORMANCE OR BREACH OF THIS LEASE,
INCLUDING ANY CLAIM BASED ON CONTRACT, TORT, OR STATUTE, SHALL BE RESOLVED AT
THE REQUEST OF ANY PARTY TO THIS LEASE, OR THEIR RESPECTIVE SUCCESSORS, ASSIGNS
AND SUBTENANTS, THROUGH DISPUTE RESOLUTION PROCESS ADMINISTERED BY J.A.M.S., OR
IF J.A.M.S. NO LONGER EXISTS THEN THROUGH SUCH OTHER DISPUTE RESOLUTION SERVICE
REASONABLY SELECTED BY LANDLORD, OR IF THE PARTIES AGREE TO ANOTHER DISPUTE
RESOLUTION SERVICE THEN PURSUANT TO SUCH OTHER DISPUTE RESOLUTION SERVICE
MUTUALLY ACCEPTABLE TO THE PARTIES, LOCATED IN SANTA CLARA COUNTY, CALIFORNIA.
THE DISPUTE RESOLUTION PROCESS SHALL CONSIST OF A FINAL AND BINDING ARBITRATION
ADMINISTERED BY AND IN ACCORDANCE WITH THE THEN EXISTING RULES AND PRACTICES OF
J.A.M.S. OR OTHER DISPUTE RESOLUTION SERVICE SELECTED, AND JUDGMENT UPON ANY
AWARD RENDERED BY THE ARBITRATOR(S) MAY BE ENTERED BY ANY STATE OR FEDERAL COURT
HAVING JURISDICTION THEREOF AS PROVIDED BY CALIFORNIA CODE OF CIVIL PROCEDURE
SECTION 1280 ET. SEQ, AS SAID STATUTES THEN APPEAR, INCLUDING ANY AMENDMENTS TO
SAID STATUTES OR SUCCESSORS TO SAID STATUTES OR AMENDED STATUTES, EXCEPT THAT IN
NO EVENT SHALL THE PARTIES BE ENTITLED TO PROPOUND INTERROGATORIES OR REQUESTS
FOR ADMISSIONS DURING THE ARBITRATION PROCESS. THE ARBITRATOR SHALL BE A RETIRED
JUDGE OR A LICENSED CALIFORNIA ATTORNEY. THE VENUE FOR ANY SUCH ARBITRATION
SHALL BE IN SANTA CLARA COUNTY, CALIFORNIA.

NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
ARISING OUT OF THE MATTERS INCLUDED IN THE

“ARBITRATION OF DISPUTES” PROVISION DECIDED BY NEUTRAL ARBITRATION AS PROVIDED
BY CALIFORNIA LAW AND YOU ARE GIVING UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE
DISPUTE LITIGATED IN A COURT OR JURY TRIAL.  BY INITIALING IN THE SPACE BELOW
YOU ARE GIVING UP YOUR JUDICIAL RIGHTS TO DISCOVERY AND APPEAL, UNLESS THOSE
RIGHTS ARE SPECIFICALLY INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION.  IF
YOU REFUSE TO SUBMIT TO ARBITRATION AFTER AGREEING TO THIS PROVISION, YOU MAY BE
COMPELLED TO ARBITRATE UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE. YOUR AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY.

WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION TO
NEUTRAL ARBITRATION.

Landlord:  _/s/JMS____      Tenant:  _/s/DD_

 

F.

Entire Agreement:                    _/s/KM

This Lease and the exhibits attached hereto contain all of the agreements and
conditions made between the Parties hereto and may not be modified orally or in
any other manner other than by written agreement signed by all parties hereto or
their respective successors in interest.  This Lease supersedes and revokes all
previous negotiations, letters of intent, lease proposals, brochures,
agreements, representations, promises, warranties, and understandings, whether
oral or in writing, between the parties or their respective representatives or
any other person purporting to represent Landlord or Tenant.

 

G.

Entry by Landlord:

Upon not less than twenty four (24) hours’ prior notice to Tenant (except in
case of emergency, where no prior notice shall be required) and subject to
Tenant’s reasonable security regulations, Tenant shall permit Landlord

-39-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

and Landlord’s agents to enter into and upon the Premises at all reasonable
times, and without any rent abatement or reduction or any liability to Tenant
for any loss of occupation or quiet enjoyment of the Premises thereby
occasioned, for the following purposes:  (i) inspecting and maintaining the
Premises; (ii) making repairs, alterations or additions to the Premises that are
allowed or that are Landlord’s responsibility under this Lease; (iii) erecting
additional building(s) and improvements on the land where the Premises are
situated or on adjacent land owned by Landlord; (iv) performing any obligations
of Landlord under the Lease including remediation of Hazardous Materials if
determined to be the responsibility of Landlord, (v) posting and keeping posted
thereon notices of non responsibility for any construction, alteration or repair
thereof, as required or permitted by any Law, and (vi) placing “For Sale” signs,
and showing the Premises to Landlord’s existing or potential successors,
purchasers and lenders.  Tenant shall permit Landlord and Landlord’s agents, at
any time within twelve (12) months prior to the Expiration Date (or at any time
during the Lease Term that Tenant is in default hereunder beyond any applicable
notice and cure period expressly set forth in this Lease), to place upon the
Premises “For Lease” signs, and exhibit the Premises to real estate brokers and
prospective tenants at reasonable hours.  At any time when Tenant does not rent
all rentable space in the Project, and at any time within twelve (12) months
prior to the Expiration Date (or at any time during the Lease Term that Tenant
is in default hereunder beyond any applicable notice and cure period expressly
set forth in this Lease) if Tenant does rent all rentable space in the Project,
Landlord shall have the right to place “For Lease” signs within the exterior
Common Area.

 

H.

Estoppel Certificates:

At any time during the Lease Term, Tenant shall, within ten (10) business days
following written notice from Landlord, execute and deliver to Landlord a
written statement certifying, if true, the following:  (i) that this Lease is
unmodified and in full force and effect (or, if modified, stating the nature of
such modification); (ii) the date to which rent and other charges are paid in
advance, if any; (iii) acknowledging that there are not, to Tenant’s knowledge,
any uncured defaults on Landlord’s

part hereunder (or specifying such defaults if they are claimed); and (iv) such
other information as Landlord may reasonably request.  Any such statement may be
conclusively relied upon by any prospective purchaser or encumbrancer of
Landlord’s interest in the Premises.  Tenant’s failure to deliver such statement
within such time shall be conclusive upon the Tenant that this Lease is in full
force and effect without modification, except as may be represented by Landlord,
and that there are no uncured defaults in Landlord’s performance.  Tenant agrees
to provide, within ten (10) business days after Landlord’s request, Tenant’s
most recent annual audited financial statements for Landlord’s use in financing
or sale of the Premises or Landlord’s interest therein, except that as to any
period during which Tenant is a publicly traded company, Tenant shall not be
required to provide such audited financial statements if such audited financial
statements are otherwise publicly available.

 

I.

Exhibits:

All exhibits referred to are attached to this Lease and incorporated by
reference.

 

J.

Interest:

All rent due hereunder, if not paid within five (5) days of when due, shall bear
interest at the Agreed Interest Rate.  This provision shall survive the
expiration or sooner termination of the Lease.  Despite any other provision of
this Lease, the total liability for interest payments shall not exceed the
limits, if any, imposed by the usury laws of the State of California.  Any
interest paid in excess of those limits shall be refunded to Tenant by
application of the amount of excess interest paid against any sums outstanding
in any order that Landlord requires.  If the amount of excess interest paid
exceeds the sums outstanding, the portion exceeding those sums shall be refunded
in cash to Tenant by Landlord.  To ascertain whether any interest payable
exceeds the limits imposed, any non-principal payment (including late charges)
shall be considered to the extent permitted by Laws to be an expense, fee or
premium rather than interest.

-40-

 

 

 

 

 

 



Exhibit 10.6

 

K.

Modifications Required by Lender:

If any lender of Landlord that has a security interest in the Premises or ground
lessor of the Premises requires a modification of this Lease that will not
increase Tenant’s cost or expense or materially and adversely change Tenant’s
rights and obligations, this Lease shall be so modified and Tenant shall execute
whatever reasonable documents are required and deliver them to Landlord within
ten (10) business days after the request.

 

L.

No Presumption Against Drafter:

Landlord and Tenant understand, agree and acknowledge that this Lease has been
freely negotiated by both Parties; and that in any controversy, dispute, or
contest over the meaning, interpretation, validity, or enforceability of this
Lease or any of its terms or conditions, there shall be no inference,
presumption, or conclusion drawn whatsoever against either party by virtue of
that party having drafted this Lease or any portion thereof.

 

M.

Notices:

All notices, demands, requests, or consents required to be given under this
Lease shall be sent in writing by U.S. certified mail, return receipt requested,
by nationally recognized overnight courier, or by personal delivery addressed to
the party to be notified at the address for such party specified in Section 1
above of this Lease, or to such other place as the party to be notified may from
time to time designate by at least fifteen (15) days prior notice to the
notifying party; provided that such other address shall not be a P.O Box or
other address to which personal service or overnight courier delivery cannot be
effectuated.  When this Lease requires service of a notice, that notice shall be
deemed to constitute and satisfy the requirements of any equivalent or similar
statutory notice, including any notices required by Code of Civil Procedure
Section 1161 or any similar or successor statute.

 

N.

Property Management:

In addition, Tenant agrees to pay Landlord along with the expenses to be
reimbursed by

Tenant a monthly fee for management services rendered by either Landlord or a
third party manager engaged by Landlord (which may be a party affiliated with
Landlord), in the amount of three percent (3%) of the Base Monthly Rent.

 

O.

Rent:

All monetary sums due from Tenant to Landlord under this Lease, including,
without limitation those referred to as “additional rent”, shall be deemed as
rent.

 

P.

Representations:

Except for the provisions of this Lease, Tenant acknowledges that neither
Landlord nor any of its employees or agents have made any agreements,
representations, warranties or promises with respect to the Premises or Project
or with respect to present or future rents, expenses, operations, tenancies or
any other matter.  Except as herein expressly set forth herein, Tenant relied on
no statement of Landlord or its employees or agents for that purpose.

 

Q.

Rights and Remedies:

Subject to Section 14 above, all rights and remedies hereunder are cumulative
and not alternative to the extent permitted by Laws, and are in addition to all
other rights and remedies in law and in equity.

 

R.

Severability:

If any term or provision of this Lease is held unenforceable or invalid by a
court of competent jurisdiction, the remainder of the Lease shall not be
invalidated thereby but shall be enforceable in accordance with its terms,
omitting the invalid or unenforceable term.

 

S.

Submission of Lease:

Submission of this document for examination or signature by the Parties does not
constitute an option or offer to lease the Premises on the terms in this
document or a reservation of the Premises in favor of Tenant.  This document is
not effective as a lease or otherwise until executed and delivered by both
Landlord and Tenant.

-41-

 

 

 

 

 

 



Exhibit 10.6

 

T.

Subordination:

This Lease is subject and subordinate to ground and underlying leases, mortgages
and deeds of trust (collectively “Encumbrances”) which may now affect the
Premises, to any covenants, conditions or restrictions of record, and to all
renewals, modifications, consolidations, replacements and extensions thereof;
provided, however, if the holder or holders of any such Encumbrance (“Holder”)
require that this Lease be prior and superior thereto, within ten (10) business
days after written request of Landlord to Tenant, Tenant shall execute, have
acknowledged and deliver all documents or instruments, in commercially
reasonable form presented to Tenant, which Landlord or Holder deems necessary or
desirable for such purposes.  Landlord shall have the right to cause this Lease
to be and become and remain subject and subordinate to any and all Encumbrances
which are now or may hereafter be executed covering the Premises or any
renewals, modifications, consolidations, replacements or extensions thereof, for
the full amount of all advances made or to be made thereunder and without regard
to the time or character of such advances, together with interest thereon and
subject to all the terms and provisions thereof; provided only, that with
respect to Encumbrances created after the Effective Date, in the event of
termination of any such lease or upon the foreclosure of any such mortgage or
deed of trust, Holder agrees to recognize Tenant’s rights under this Lease as
long as Tenant is not then in default and continues to pay Base Monthly Rent and
additional rent and observes and performs all required provisions of this Lease.
Within ten (10) business days after Landlord’s written request, Tenant shall
execute any commercially reasonable documents required by Landlord or the Holder
to make this Lease subordinate to any lien of the Encumbrance.  If Tenant fails
to do so, then in addition to such failure constituting a default by Tenant, it
shall be deemed that this Lease is so subordinated to such Encumbrance.
Notwithstanding anything to the contrary in this Section 20.T, Tenant hereby
attorns and agrees to attorn to any entity purchasing or otherwise acquiring the
Premises at any sale or other proceeding or pursuant to the exercise of any
other rights, powers or remedies under such Encumbrance.  Landlord shall use
commercially

reasonable efforts to obtain, not later than sixty (60) days after the Effective
Date, from the Holder of the deed of trust encumbering the Premises as of the
Effective Date (if any), an executed commercially reasonable recognition and
non-disturbance agreement (which may also provide for subordination as provided
in this Section 20.T above) which (i) provides that this Lease shall not be
terminated so long as Tenant is not in default under this Lease beyond
applicable notice and cure periods expressly set forth in this Lease, and (ii)
so long as the Lease remains in full force and effect, recognizes all of
Tenant’s rights under the Lease and requires such Holder to be bound by
Landlord’s obligations under this Lease to the extent such obligations accrue
during the period of the deed of trust Holder’s fee ownership of the Premises,
subject however to commercially reasonable exclusions (such as, without
limitation, Landlord’s obligation relating to the Work Allowance), and
containing other commercially reasonable provisions requested by such Holder.

 

U.

Survival of Indemnities:

All indemnification, defense, and hold harmless obligations of Landlord and
Tenant under this Lease shall survive the expiration or sooner termination of
the Lease.

 

V.

Time:

Time is of the essence hereunder.

 

W.

Transportation Demand Management Programs:

If a government agency or municipality requires Landlord to institute TDM
(Transportation Demand Management) facilities and/or programs, Tenant agrees
that the cost of TDM imposed facilities and programs required specifically on
the Premises  (as opposed to for the  Project generally)  including but not
limited to employee showers, lockers, cafeteria, or lunchroom facilities, shall
be paid by Tenant to Landlord within thirty (30) days after demand.  Further,
any ongoing costs or expenses associated with a TDM program imposed on Landlord
by a governmental agency or municipality which are required specifically for the
Premises  (as opposed to for the  Project generally) shall be paid by

-42-

 

 

 

 

 

 





--------------------------------------------------------------------------------

Exhibit 10.6

Tenant to Landlord by Tenant within thirty (30) days after demand. If TDM
facilities and programs are instituted on a Project wide basis, Tenant shall pay
Tenant’s Allocable Share of such costs in accordance with Section 9 above. In
addition, Tenant shall fully comply with, and cooperate with Landlord in the
implementation and management of, all present and future TDM and other programs
required by a governmental authority applicable to the Project intended to
manage parking, transportation or traffic.

 

X.

Waiver of Right to Jury Trial:

To the extent then authorized by Laws as of the time of any actual litigation
between them and to the extent not already encompassed within the various
agreements to arbitrate otherwise contained herein,  and as an alternative to
arbitration should arbitration for any reason not be enforced, to the fullest
extent allowed by Laws, Landlord and Tenant waive their respective rights to
trial by jury of any contract or tort claim, counterclaim, cross-complaint, or
cause of action in any action, proceeding, or hearing brought by either party
against the other on any matter arising out of or in any way connected with this
Lease, the relationship of Landlord and Tenant, or Tenant’s use or occupancy of
the Premises, including any claim of injury or damage or the enforcement of any
remedy under any current or future law, statute, regulation, code, or ordinance.

 

Y.

General:

The captions and section headings of this Lease are for convenience of reference
only, and shall not be used to limit, extend or interpret the meaning of any
part of this Lease.  This Lease may be executed in multiple counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same document.  Signatures and initials to this Lease created by the
signer by electronic means and/or transmitted by telecopy or other electronic
transmission shall be valid and effective to bind such signing party.  Each
party agrees to promptly deliver an execution original to this Lease with its
actual signature and initials to the other party, but a failure to do so shall
not affect the enforceability of this Lease, it being expressly agreed that each
party to this Lease shall be bound by its own

electronically created and/or telecopied or electronically transmitted signature
and initials and shall accept the electronically created and/or telecopied or
electronically transmitted signature and initials of the other party to this
Lease. All agreements by Tenant contained in this Lease, whether expressed as
covenants or conditions, shall be construed to be both covenants and conditions,
conferring upon Landlord, in the event of a breach thereof, the right to
terminate this Lease.

 

-43-

 

 

 

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.6

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease on the day and
year set forth below.

Landlord:

SI 33, LLC,

a California limited liability company

By:SI 25, LLC,

a California limited liability company

Its:Sole Member

By:Sobrato Interests 2,

a California limited partnership

Its:Sole Member

By:Sobrato Development Companies, LLC, a California limited liability company

Its:General Partner

By:/s/John Michael Sobrato____

John Michael Sobrato

Its:Manager

Dated:November 8, 2017

 

 

Tenant:

EXTREME NETWORKS, INC.,
a Delaware corporation

By:/s/Drew Davies
Its:Chief Financial Officer
Dated:November 8, 2017


By:/s/Katy Motiey
Its:Chief Financial Officer
Dated:November 8, 2017

 

-44-

 

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.6

EXHIBIT “A” – Project Site Plan
(Attached)

-1-

 

 

 

 

